Exhibit 10.1

Execution Version

 

 

DEAL CUSIP: 89152JAN7

REVOLVER CUSIP: 89152JAP2

CREDIT AGREEMENT

Dated as of April 23, 2018

among

TOTAL SYSTEM SERVICES, INC.

as the Borrower,

BANK OF AMERICA, N.A.

as Administrative Agent

and

L/C Issuer

JPMORGAN CHASE BANK, N.A.

as Syndication Agent,

MUFG BANK, LTD., CAPITAL ONE, N.A.,

REGIONS BANK, SUNTRUST BANK, TD BANK, N.A., U.S. BANK NATIONAL

ASSOCIATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Co-Documentation Agents and

The Other Lenders Party Hereto

 

 

BANK OF AMERICA MERRILL LYNCH

and

JPMORGAN CHASE BANK, N.A., MUFG BANK, LTD., CAPITAL ONE, N.A., REGIONS

BANK, SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC, U.S. BANK NATIONAL ASSOCIATION AND

WELLS FARGO SECURITIES, LLC

as

Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     29  

1.03

 

Accounting Terms and Calculations

     30  

1.04

 

Exchange Rates; Currency Equivalents

     31  

1.05

 

Rounding

     31  

1.06

 

Times of Day and Timing of Payment or Performance

     31  

1.07

 

Letter of Credit Amounts

     32  

1.08

 

Additional Foreign Currencies

     32  

1.09

 

Change of Currency

     33  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     33  

2.01

 

The Loans

     33  

2.02

 

Borrowings, Conversions and Continuations of Loans

     34  

2.03

 

[Reserved]

     36  

2.04

 

Letters of Credit

     36  

2.05

 

[Reserved]

     47  

2.06

 

Prepayments

     47  

2.07

 

Termination or Reduction of Commitments

     48  

2.08

 

Repayment of Loans

     49  

2.09

 

[Reserved]

     49  

2.10

 

Interest

     49  

2.11

 

Fees

     49  

2.12

 

Computation of Interest and Fees

     50  

2.13

 

Evidence of Debt

     50  

2.14

 

Payments Generally; Administrative Agent’s Clawback

     51  

2.15

 

Sharing of Payments by Lenders

     53  

2.16

 

Extension of Maturity Date in respect of the Revolving Credit Facility

     53  

2.17

 

Increase in Commitments

     55  

2.18

 

[Reserved]

     57  

2.19

 

Defaulting Lenders

     57  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     59  

3.01

 

Taxes

     59  

3.02

 

Illegality

     63  

3.03

 

Inability to Determine Rates

     64  

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     64  

3.05

 

Compensation for Losses

     66  

3.06

 

Mitigation Obligations; Replacement of Lenders

     67  

3.07

 

Successor LIBOR

     67  

3.08

 

Survival

     68  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68  

4.01

 

Conditions of Initial Credit Extension

     68  

4.02

 

Additional Conditions to Certain Credit Extensions

     70  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     71  

 

i



--------------------------------------------------------------------------------

5.01

 

Existence, Qualification and Power

     71  

5.02

 

Authorization; No Contravention

     71  

5.03

 

Governmental Authorization; Other Consents

     71  

5.04

 

Binding Effect

     71  

5.05

 

Financial Statements; No Material Adverse Effect

     71  

5.06

 

Litigation

     72  

5.07

 

Compliance with Contracts; No Default

     72  

5.08

 

Ownership of Property; Liens

     72  

5.09

 

Insurance

     72  

5.10

 

Environmental Compliance

     72  

5.11

 

Taxes

     72  

5.12

 

ERISA Compliance

     73  

5.13

 

Subsidiaries; Equity Interests

     73  

5.14

 

Margin Regulations; Investment Company Act

     73  

5.15

 

Solvency

     74  

5.16

 

Disclosure

     74  

5.17

 

Compliance with Laws

     74  

5.18

 

Use of Proceeds

     74  

5.19

 

Intellectual Property; Licenses, Etc.

     74  

5.20

 

Taxpayer Identification Number

     74  

5.21

 

Sanctions; Anti-Money Laundering Matters

     75  

5.22

 

Anti-Corruption

     75  

ARTICLE VI. AFFIRMATIVE COVENANTS

     75  

6.01

 

Financial Statements

     75  

6.02

 

Certificates; Other Information

     76  

6.03

 

Notices

     78  

6.04

 

Payment of Obligations

     78  

6.05

 

Preservation of Existence, Etc.

     78  

6.06

 

Maintenance of Properties

     79  

6.07

 

Maintenance of Insurance

     79  

6.08

 

Compliance with Laws

     79  

6.09

 

Books and Records

     79  

6.10

 

Inspection Rights

     79  

6.11

 

Use of Proceeds

     79  

ARTICLE VII. NEGATIVE COVENANTS

     79  

7.01

 

Liens

     79  

7.02

 

Investments

     82  

7.03

 

Fundamental Changes

     82  

7.04

 

Dispositions

     83  

7.05

 

Restricted Payments

     83  

7.06

 

Change in Nature of Business

     83  

7.07

 

Transactions with Affiliates

     83  

7.08

 

Use of Proceeds

     84  

7.09

 

Financial Covenants

     84  

7.10

 

Swap Contracts

     84  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     84  

8.01

 

Events of Default

     84  

8.02

 

Remedies Upon Event of Default

     86  

 

ii



--------------------------------------------------------------------------------

8.03

 

Application of Funds

     87  

ARTICLE IX. ADMINISTRATIVE AGENT

     88  

9.01

 

Appointment and Authority

     88  

9.02

 

Rights as a Lender

     88  

9.03

 

Exculpatory Provisions

     88  

9.04

 

Reliance by Administrative Agent

     89  

9.05

 

Delegation of Duties

     89  

9.06

 

Resignation of Administrative Agent

     89  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     91  

9.08

 

No Other Duties, Etc.

     91  

9.09

 

Administrative Agent May File Proofs of Claim

     91  

9.10

 

ERISA Matters

     92  

ARTICLE X. MISCELLANEOUS

     94  

10.01

 

Amendments, Etc.

     94  

10.02

 

Notices; Effectiveness; Electronic Communication

     95  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     97  

10.04

 

Expenses; Indemnity; Damage Waiver

     98  

10.05

 

Payments Set Aside

     100  

10.06

 

Successors and Assigns

     100  

10.07

 

Treatment of Certain Information; Confidentiality

     105  

10.08

 

Right of Setoff

     106  

10.09

 

Interest Rate Limitation

     106  

10.10

 

Counterparts; Integration; Effectiveness

     107  

10.11

 

Survival of Representations and Warranties

     107  

10.12

 

Severability

     107  

10.13

 

Replacement of Lenders

     107  

10.14

 

Governing Law; Jurisdiction; Etc.

     108  

10.15

 

Waiver of Jury Trial

     109  

10.16

 

No Advisory or Fiduciary Responsibility

     109  

10.17

 

USA PATRIOT Act Notice

     110  

10.18

 

Judgment Currency

     110  

10.19

 

Termination

     110  

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     110  

10.21

 

ENTIRE AGREEMENT

     111  

10.22

 

Electronic Execution of Assignments and Certain Other Documents

     111  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 2.04(a)    Existing Letter of
Credit 2.04(b)    Issuer Sublimits 5.13    Subsidiaries; Other Equity
Investments 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

Form of

A       Committed Loan Notice

B-1    Dollar Note

B-2    Multicurrency Note

C       Compliance Certificate

D      Assignment and Assumption

E       U.S. Tax Compliance Certificates

F       Form of Solvency Certificate

G      Form of Notice of Loan Prepayment

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 23, 2018, among
TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2018 Bond Offering” means the Borrower’s offering of senior unsecured notes
expected to be issued and sold by the Borrower in the second fiscal quarter of
2018.

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.18.

“Anti -Money Laundering Laws” means the Bank Secrecy Act of 1970 by Title III of
the Patriot Act, and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority,



--------------------------------------------------------------------------------

including the Financial Crimes Enforcement Network of the U.S. Department of the
Treasury (“FinCEN”).

“Applicable Dollar Percentage” means with respect to any Dollar Lender at any
time, such Dollar Lender’s Applicable Percentage in respect of the Total Dollar
Commitment at such time.

“Applicable Multicurrency Percentage” means with respect to any Multicurrency
Lender at any time, such Multicurrency Lender’s Applicable Percentage in respect
of the Total Multicurrency Commitment at such time.

“Applicable Percentage” means (a) with respect to any Dollar Lender, the
percentage (carried out to the ninth decimal place) of the Total Dollar
Commitment represented by such Dollar Lender’s Dollar Commitment; provided, that
if the Dollar Commitments have terminated or expired, the Applicable Percentage
of each Dollar Lender shall be determined based upon the Dollar Commitments most
recently in effect, after giving effect to any assignments and to any Dollar
Lender’s status as a Defaulting Lender at the time of determination, (b) with
respect to any Multicurrency Lender, the percentage (carried out to the ninth
decimal place) of the Total Multicurrency Commitment represented by such
Multicurrency Lender’s Multicurrency Commitment; provided, that if the
Multicurrency Commitments have terminated or expired, the Applicable Percentage
of each Multicurrency Lender shall be determined based upon the Multicurrency
Commitments most recently in effect, after giving effect to any assignments and
to any Multicurrency Lender’s status as a Defaulting Lender at the time of
determination; and (c) with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Credit Facility
represented by such Lender’s Revolving Credit Commitment at such time; provided
that if the Revolving Credit Commitments have terminated or expired, the
Applicable Percentage of each Lender shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination. Notwithstanding the foregoing, in the case of Section 2.19 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to a Lender
shall mean the percentage of the applicable tranche of Revolving Credit
Commitments (disregarding any Defaulting Lender’s Revolving Credit Commitment)
represented by such Lender’s Revolving Credit Commitment or such applicable
tranche. The initial Applicable Percentage of each Lender in respect of each
tranche is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time with respect to the Revolving Credit
Facility or fees, the following percentages per annum based upon the Debt Rating
as set forth below for each such Revolving Credit Facility or fee:

Applicable Rate

 

           

Pricing

Level

  

Debt Ratings

S&P/Moody’s

   Facility Fee   

Applicable Rate for
Eurocurrency
Rate Loans

 

  

Letter of

Credit Fees

  

Applicable Rate for

Base Rate Loans

1

   A-/A3 or better    0.100%    0.900%    0.900%    0.000%

2

   BBB+/Baa1    0.125%    1.000%    1.000%    0.000%

 

2



--------------------------------------------------------------------------------

3

   BBB/Baa2    0.150%    1.100%    1.100%    0.100%

4

   BBB-/Baa3    0.200%    1.300%    1.300%    0.300%

5

   < BBB-/Baa3    0.250%    1.500%    1.500%    0.500%

“Debt Rating” means, as of any date of determination, the corporate credit
rating for the Borrower as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”); provided that after the date that the Borrower has received
a corporate credit rating from both S&P and Moody’s, (a) if the respective Debt
Ratings issued by the foregoing rating agencies differ, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest), provided that if there is a difference of more than one Pricing
Level for the corresponding Debt Ratings, the Pricing Level one level lower than
the Pricing Level for the highest Debt Rating will apply; (b) if the Borrower
has only one Debt Rating, the Pricing Level that corresponds to such Debt Rating
shall apply; and (c) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply; provided that if there is no Debt Rating as a result of
both S&P and Moody’s (or their successors) ceasing to issue ratings generally,
the Debt Rating in effect immediately prior to the Borrower no longer having a
Debt Rating shall apply until the Borrower and the Administrative Agent
negotiate in good faith to amend this definition to reflect an alternative
method of determining the Applicable Rates.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be reasonably determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean MLPFS, JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., Capital One,
N.A., Regions Bank, SunTrust Robinson Humphrey, Inc., TD Securities (USA) LLC,
U.S. Bank National Association and Wells Fargo Securities, LLC in their capacity
as joint lead arrangers and bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form

 

3



--------------------------------------------------------------------------------

(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Auto -Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Availability Period” means, on any date of determination, (a) in respect of
each Dollar Lender, the period from and including the Closing Date to the
earliest of (i) the Maturity Date of the Dollar Tranche then applicable to the
Dollar Loans made by such Dollar Lender; (ii) the date of termination of the
Dollar Commitments pursuant to Section 2.07; or (iii) the date of termination of
the commitment of each Dollar Lender to make Dollar Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 and
(b) in respect of each Multicurrency Lender, the period from and including the
Closing Date to the earliest of (i) the Maturity Date of the Multicurrency
Tranche then applicable to the Multicurrency Loans made by such Multicurrency
Lender; (i) the date of termination of the Multicurrency Commitments pursuant to
Section 2.07; or (iii) the date of termination of the commitment of each
Multicurrency Lender to make Multicurrency Loans and of the obligation of each
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Dollar Commitment” means, as to any Dollar Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Dollar Commitment then
in effect over (b) such Lender’s Dollar Extensions of Credit then outstanding.

“Available Multicurrency Commitment” means, as to any Multicurrency Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s
Multicurrency Commitment then in effect over (b) such Lender’s Multicurrency
Extensions of Credit then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of

 

4



--------------------------------------------------------------------------------

judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a balance sheet as at such time
in accordance with GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

(b)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in

 

5



--------------------------------------------------------------------------------

deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Canadian Dollar” means lawful money of Canada.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which is April 23,
2018.

“Co-Documentation Agents” means MUFG Bank, Ltd., Capital One, N.A., Regions
Bank, SunTrust Bank, TD Bank, N.A., U.S. Bank National Association and Wells
Fargo Bank, National

 

6



--------------------------------------------------------------------------------

Association, each in their capacity as co-documentation agents under any of the
Loan Documents, or any successor co-documentation agent.

“Code” means the Internal Revenue Code of 1986.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (d) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination and without
duplication, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) all non-cash items (including
non-cash stock compensation and other non-cash compensation expense) decreasing
Consolidated Net Income for such period, (v) fees, expenses and costs incurred
in connection with any of the Transactions, the 2018 Bond Offering, and the
transactions relating to the Existing Bank of America Credit Agreement;
(vi) restructuring costs, reserves and integration costs incurred in connection
with or as a result of acquisitions, project start-up costs, costs related to
the closure and/or consolidation of facilities, and retention, recruiting,
relocation, severance and signing bonuses and expenses; (vii) any nonrecurring
expenses or charges related to any issuance of Equity Interest, any Investment,
any acquisition, Disposition, casualty event, recapitalization or the incurrence
or repayment of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) and any amendment or modification to the terms of any such
transactions, in each case, whether or not consummated; provided that the
aggregate amount added back pursuant to clauses (vi) and (vii) shall not exceed
an amount equal to 10.0% of Consolidated EBITDA for such most recently completed
Measurement Period (calculated before giving effect to the add back subject to
such limitation); and (viii) letters of credit fees; and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period. For the avoidance of doubt, “Consolidated EBITDA” shall be
calculated on a pro forma basis (in a manner consistent with this definition and
the definitions referred to herein) in accordance with the terms in
Section 1.03(a).

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period.

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) indebtedness of such
Person (excluding prepaid interest thereon) secured by a Lien on property
purchased or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness is limited in recourse (in each case other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, but only to the extent of any
drawn and unreimbursed amounts of such letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services, (e) all
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all other Indebtedness of a Person other
than the Borrower or any Subsidiary, which Indebtedness is (x) of the types
referred to in clauses (a) through (f) above and (y) secured by assets of the
Borrower or any Subsidiary (with the amount of the Indebtedness under this
clause (g) being the lesser of the principal amount of such other Indebtedness
and the value of such assets of the Borrower or any Subsidiary securing such
other Indebtedness). Notwithstanding anything to the contrary, for all purposes
herein, Consolidated Funded Indebtedness shall not include any of the following:
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) accruals for payroll and other liabilities accrued in the
ordinary course of business and (iii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, and (b) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash or cash equivalents actually distributed by such Person
during such Measurement Period to the Borrower or a Subsidiary as a dividend or
other distribution.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within one Business Day of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a Lender Parent that has, become the subject of
(i) a Bankruptcy Event or (ii) a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, each L/C Issuer and each Lender promptly following such determination.

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of such
event shall be subject to the prior repayment of the Obligations and the
termination of all Revolving Credit Commitments): (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
the Borrower or its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “ $” mean lawful money of the United States.

“Dollar Commitment” means, as to each Dollar Lender, the obligation of such
Dollar Lender to (i) make Dollar Loans pursuant to Section 2.01(a) and
(ii) purchase participations in Dollar L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Dollar
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Closing Date the aggregate Dollar Commitment is $0.

“Dollar Equivalent” means, at any time, (a) with respect any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“Dollar Extending Lender” has the meaning specified in Section 2.16(e).

“Dollar Extensions of Credit” means, as to any Dollar Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Dollar
Loans held by such Lender then outstanding and (b) such Lender’s Applicable
Dollar Percentage of the Dollar L/C Obligations then outstanding.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Revolving Credit Borrowing.

“Dollar L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Dollar Letters of Credit plus
the aggregate of all Unreimbursed Amounts with respect thereto, including all
Dollar L/C Borrowings.

“Dollar Lender” means (a) on the Closing Date, the Lenders designated as having
Dollar Commitments on Schedule 2.01 under the heading “Dollar Lenders” and
(b) thereafter, the Lenders from

 

10



--------------------------------------------------------------------------------

time to time holding Loans made pursuant to Dollar Commitments or holding Dollar
Commitments, after giving effect to any assignments thereof permitted by this
Agreement.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Revolving Credit Loan under the Dollar Tranche.

“Dollar Note” means a promissory note made by the Borrower in favor of a Dollar
Lender evidencing Dollar Loans made by such Dollar Lender, substantially in the
form of Exhibit B-1.

“Dollar Tranche” means the Dollar Commitments and the provisions herein related
to the extensions of credit made thereunder.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting,

 

11



--------------------------------------------------------------------------------

and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (h) any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (i) with
respect to any Foreign Plan, the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)        With respect to any Credit Extension:

(i)        denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent and the Borrower, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in consultation with the Borrower) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)        denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is

 

12



--------------------------------------------------------------------------------

approved by the Administrative Agent and the Borrower, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time in consultation with the Borrower) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest period; and

(iii)        denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Foreign Currency at the time such
Foreign Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.08(a); and

(b)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and the Borrower, in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrower; and if the Eurocurrency Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in a Foreign Currency. All Loans denominated in a
Foreign Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any L/C Issuer or required to be
withheld or deducted from a payment to any such Person: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Person being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Credit Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan or Revolving Credit Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Person’s failure to comply with Section 3.01(f) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Bank of America Credit Agreement” means the Credit Agreement, dated as
of January 10, 2018, among the Borrower, Bank of America, as administrative
agent and the lenders party thereto, as amended and as in effect immediately
prior to the Closing Date.

 

13



--------------------------------------------------------------------------------

“Existing JPMorgan Credit Agreement” means the Credit Agreement, dated as of
February 23, 2016, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders and the other agents party thereto, as
amended and as in effect immediately prior to the Closing Date.

“Existing Letter of Credit” means each letter of credit identified on Schedule
2.04(a) hereto that is outstanding on the Closing Date, which shall be deemed,
on and after the Closing Date, to have been issued hereunder.

“Extending Lender” has the meaning specified in Section 2.16(f).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any applicable intergovernmental agreements
with respect thereto (and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement).

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means the Five-Year Senior Credit Facility Fee Letter, dated
January 3, 2018, among the Borrower, MLPFS and Bank of America.

“FinCEN” has the meaning specified in the definition of “Anti -Money Laundering
Laws”.

“Foreign Currency” means each of the following currencies: Sterling, Euro and
Canadian Dollars, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as reasonably determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Foreign Currency with Dollars.

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means each Plan that is not subject to US law and is maintained
or contributed to by the Borrower or any ERISA Affiliate.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

14



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.17(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

15



--------------------------------------------------------------------------------

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial) but
only to the extent of any drawn and unreimbursed amounts of such letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c)        net obligations of such Person under any Swap Contract due and
payable at the time of determination;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services;

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (in each case other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

(f)        all Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations of such Person;

(g)        all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, all other Indebtedness of the types specified in clauses
(a) through (h) above of a second Person other than such first Person, which
Indebtedness is (x) of the types referred to in clauses (a) through (f) above
and (y) secured by assets of such first Person (with the amount of the
Indebtedness being the lesser of the principal amount of such other Indebtedness
and the value of such assets of such Person securing such other Indebtedness);
but shall exclude (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii) accruals for payroll and other liabilities
accrued in the ordinary course of business and (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller. For purposes of clause
(c) above, the amount of any net obligation under any Swap Contract on any date
of determination shall be the Swap Termination Value thereof as determined in
accordance with clause (a) of the definition of “Swap Termination Value.”

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every

 

16



--------------------------------------------------------------------------------

three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, (a) initially, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Rate Loan and, in the case of either clause
(a) or (b), ending one, two, three or six months thereafter (in each case,
subject to availability), as selected by the Borrower in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all affected Lenders; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii)        any Interest Period having a duration of more than one week that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)        no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment, less any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts, in each case in the
form of cash or cash equivalents, received in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

17



--------------------------------------------------------------------------------

“Issuer Sublimit” means, as to any L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.04 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite its name on
Schedule 2.04(b), as such amount may be adjusted from time to time in accordance
with this Agreement.

“Judgment Currency” has the meaning specified in Section 10.18.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America (or any of its branches or Affiliates) in
its capacity as issuer of Letters of Credit hereunder, (b) JPMorgan Chase Bank,
N.A. (or any of its branches or Affiliates) in its capacity as issuer of Letters
of Credit hereunder, (c) each other Lender which at the Borrower’s request
agrees to act as an L/C Issuer and which is reasonably acceptable to the
Administrative Agent, (d) any successor issuer of Letters of Credit hereunder,
and (e) with respect to any Existing Letter of Credit, the issuer of such
Existing Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Dollar Letters of Credit and
Multicurrency Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all Dollar L/C Borrowings and Multicurrency L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lender Party” has the meaning specified in Section 10.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such

 

18



--------------------------------------------------------------------------------

Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires, each reference to a Lender shall include
its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder, which
shall be deemed to include any Existing Letter of Credit. Letters of Credit may
be issued in Dollars or in a Foreign Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means, on any date of determination with
respect to any L/C Issuer, the day that is seven days prior to the applicable
Maturity Date then in effect with respect to such L/C Issuer (or, if such day is
not a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency
Commitment.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
and Sterling, in each case as long as there is a published LIBOR Rate with
respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent in consultation with the
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.04(g) and the Fee Letter.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, assets, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries,
taken as a whole; or (b) any material rights and remedies of the Administrative
Agent or any Lender under any Loan Document, taken as a whole, or the ability of
the Borrower to perform its material obligations under any Loan Document.

“Material Disposition” has the meaning specified in Section 7.04.

“Material Investment” has the meaning specified in Section 7.02.

“Material Subsidiary” means a “significant subsidiary” as such term is defined
in Regulation S-X, 17 C.F.R. §210.

“Maturity Date” means, on any date of determination, (a) with respect to the
Dollar Loans of a Dollar Lender and the Multicurrency Loans of a Multicurrency
Lender, the later of (i) April 23, 2023, or (ii) if such Dollar Lender or
Multicurrency Lender, as the case may be, agreed to extend the Maturity Date
pursuant to Section 2.16, such extended Maturity Date as determined pursuant to
such Section and (b) with respect to the L/C Obligations of any L/C Issuer, the
later of (i) April 23, 2023, or (ii) if such L/C Issuer (or the applicable
Revolving Credit Lender on behalf of such L/C Issuer) agreed to extend the
Maturity Date pursuant to Section 2.16, such extended Maturity Date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Commitment” means, as to each Multicurrency Lender, the
obligation of such Multicurrency Lender to (i) make Multicurrency Loans pursuant
to Section 2.01(b) and (ii) purchase participations in Multicurrency L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Multicurrency Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Closing Date the aggregate Multicurrency
Commitment is $1,750,000,000.

 

20



--------------------------------------------------------------------------------

“Multicurrency Extending Lender” has the meaning specified in Section 2.16(f).

“Multicurrency Extensions of Credit” means, as to any Multicurrency Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Multicurrency Loans held by such Lender then outstanding (including the
Dollar Equivalent of all Multicurrency Loans then outstanding in Foreign
Currencies) and (b) such Lender’s Applicable Multicurrency Percentage of the
Multicurrency L/C Obligations then outstanding (including the Dollar Equivalent
of Multicurrency L/C Obligations then outstanding in Foreign Currencies).

“Multicurrency L/C Borrowing” means an extension of credit resulting from a
drawing under any Multicurrency Letter of Credit which has not been reimbursed
on the date when made or refinanced as a Revolving Credit Borrowing.

“Multicurrency L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Multicurrency
Letters of Credit plus the aggregate of all Unreimbursed Amounts with respect
thereto, including all Multicurrency L/C Borrowings.

“Multicurrency Lender” means (a) on the Closing Date, the Lenders designated as
having Multicurrency Commitments on Schedule 2.01 under the heading
“Multicurrency Lenders” and (b) thereafter, the Lenders from time to time
holding Loans made pursuant to Multicurrency Commitments or holding
Multicurrency Commitments, after giving effect to any assignments thereof
permitted by this Agreement.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Revolving Credit Loan under the Multicurrency
Tranche.

“Multicurrency Note” means a promissory note made by the Borrower in favor of a
Multicurrency Lender evidencing Multicurrency Loans made by such Multicurrency
Lender, substantially in the form of Exhibit B-2.

“Multicurrency Tranche” means the Multicurrency Commitments and the provisions
herein related to the extensions of credit made thereunder.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” has the meaning specified in Section 7.01(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Dollar Note or a Multicurrency Note as the context may require.

 

21



--------------------------------------------------------------------------------

“Notice Date” has the meaning specified in Section 2.16(b).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form
reasonably acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, a
Lender or an L/C Issuer, as applicable, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Dollar Loans and Multicurrency
Loans, on any date, the aggregate outstanding Dollar Equivalent of the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Dollar Loans and Multicurrency Loans, as the case may be,
occurring on such date; and (ii) with respect to any Dollar L/C Obligations and
Multicurrency L/C Obligations, on any date, the Dollar Equivalent of the amount
of such Dollar L/C Obligations and/or Multicurrency L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank

 

22



--------------------------------------------------------------------------------

compensation, and (b) with respect to any amount denominated in a Foreign
Currency, the rate of interest per annum at which overnight deposits in the
applicable Foreign Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Disposition” means the following Dispositions:

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)        Dispositions of inventory in the ordinary course of business;

(c)        Disposition of cash or cash equivalents in the ordinary course of
business;

(d)        Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(e)        Dispositions of property by any Subsidiary to another Subsidiary;

(f)        Dispositions in the form of Investments to the extent permitted or
not prohibited under Section 7.02;

(g)        Dispositions in the form of leases, licenses or subleases of property
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Subsidiaries; and

(h)        Dispositions in the form of assignments and licenses of IP Rights of
the Borrower and its Subsidiaries in the ordinary course of business.

 

23



--------------------------------------------------------------------------------

“Permitted Securitization” means any receivables financing program providing for
(i) the sale or contribution of trade receivables by the Borrower or its
Subsidiaries to a Receivables Subsidiary in a transaction or series of
transactions purporting to be sales, and (ii) the sale, transfer, conveyance,
lien or pledge of, or granting a security interest in, such trade receivables by
a Receivables Subsidiary to any other Person, in each case, without recourse for
credit defaults to the Borrower and its Subsidiaries (other than the Receivables
Subsidiaries).

“Permitted Investments” has the meaning specified in Section 7.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means a transaction under this Agreement and consummated
on or after the date of this Agreement, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires at least a majority (in number of votes) of
the Equity Interests of a Person, if the aggregate amount of Indebtedness
incurred by the Borrower and its Subsidiaries to finance the purchase price and
other consideration for such transaction, plus the amount of Indebtedness
assumed by the Borrower and its Subsidiaries in connection with such
transaction, is at least $500,000,000 of Indebtedness.

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Borrower formed for the sole and exclusive
purpose of engaging in activities in connection with the financing of trade
receivables in connection with and pursuant to a Permitted Securitization.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rental Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all rentals payable under leases of real,
personal, or mixed property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” has the meaning specified in Section 10.07.

 

24



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Dollar Lenders” means, as of any date of determination, Dollar Lenders
holding more than 50% of the sum of the (a) Total Dollar Outstandings (with the
aggregate amount of each Dollar Lender’s risk participation and funded
participation in Dollar L/C Obligations being deemed “held” by such Dollar
Lender for purposes of this definition) and (b) aggregate unused Dollar
Commitments; provided that the unused Dollar Commitment of, and the portion of
the Total Dollar Outstandings held or deemed held by, any Dollar Lender that is
a Defaulting Lender shall be excluded for purposes of making a determination of
Required Dollar Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Multicurrency Lenders” means, as of any date of determination,
Multicurrency Lenders holding more than 50% of the sum of the (a) Total
Multicurrency Outstandings (with the aggregate amount of each Multicurrency
Lender’s risk participation and funded participation in Multicurrency L/C
Obligations being deemed “held” by such Multicurrency Lender for purposes of
this definition) and (b) aggregate unused Multicurrency Commitments; provided
that the unused Multicurrency Commitment of, and the portion of the Total
Multicurrency Outstandings held or deemed held by, any Multicurrency Lender that
is a Defaulting Lender shall be excluded for purposes of making a determination
of Required Multicurrency Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary, senior executive vice president, executive vice president, group
executive, vice president, senior vice president or chief accounting officer of
the Borrower and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in a
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in a Foreign Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall reasonably deem necessary in
connection

 

25



--------------------------------------------------------------------------------

with the administration of this Agreement or the Required Lenders shall require;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in a Foreign Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of payment by the applicable L/C
Issuer under any Letter of Credit denominated in a Foreign Currency, (iv) in the
case of all Existing Letters of Credit denominated in Foreign Currencies, the
Closing Date, and (v) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall reasonably deem necessary in connection with the
administration of this Agreement or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Sections 2.01(a) and (b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Dollar Loans and/or Multicurrency Loans, as the case may
be, to the Borrower pursuant to Sections 2.01(a) and (b) and (b) purchase
participations in Dollar L/C Obligations and/or Multicurrency L/C Obligations,
as the case may be, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Closing Date the aggregate amount of Revolving
Credit Commitments is $1,750,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made pursuant to Sections 2.01(a) or (b).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Foreign Currency.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 5.21.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person, on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they

 

26



--------------------------------------------------------------------------------

become absolute and matured, (d) such Person is not engaged in business, and is
not about to engage in business, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent or otherwise, as they become absolute and
matured. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability. It is assumed that the indebtedness and other
obligations incurred on the applicable date thereof under this Agreement will
come due on their respective stated maturities.

“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe; it
being acknowledged that, as of the Closing Date, none of Sterling, Euro or
Canadian Dollars is a Special Notice Currency.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Foreign Currency.

“Sterling” means lawful currency of the United Kingdom.

“Subject Anniversary Date” has the meaning specified in Section 2.16(a).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

27



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as a
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Target Day” means any day on which Target2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Dollar Commitment” means, at any time, the aggregate amount of the Dollar
Commitments as in effect at such time.

“Total Dollar Outstandings” means the aggregate Outstanding Amount of all Dollar
Loans and Dollar L/C Obligations.

“Total Multicurrency Commitment” means, at any time, the aggregate amount of the
Multicurrency Commitments as in effect at such time.

“Total Multicurrency Outstandings” means the aggregate Outstanding Amount of all
Multicurrency Loans and Multicurrency L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means, collectively, the entering into and funding of the
Revolving Credit Facility, refinancing of the indebtedness and obligations under
the Existing JPMorgan Credit Agreement and a portion of the indebtedness and
obligations under the Existing Bank of America Credit Agreement, and all related
transactions.

 

28



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

29



--------------------------------------------------------------------------------

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03        Accounting Terms and Calculations.

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2017, except as otherwise specifically prescribed herein (it being agreed that
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein. For the avoidance of doubt, notwithstanding anything to the contrary
herein or in the other Loan Documents, for purposes of calculating any financial
ratio contained herein or in the other Loan Documents or any financial covenants
set forth in Section 7.09, if at any time during the applicable Measurement
Period, the Borrower or any Subsidiary shall have consummated a purchase,
acquisition (including through a merger or consolidation) or Investment, or
Disposition, in each case, all of (or, in the case of an acquisition, to the
extent the applicable Person becomes a Subsidiary, a majority of, or in the case
of a Disposition, to the extent the applicable Person was a Subsidiary, a
majority of) the equity interests of another Person or all or substantially all
of the property, assets or business of another Person (or in the case of a
Disposition, the Borrower or its Subsidiaries) or of the assets constituting a
business unit, line of business or division of another Person (or in the case of
a Disposition, the Borrower or its Subsidiaries), then such financial ratio and
related calculation shall be determined after giving pro forma effect to such
other purchase or acquisition or Investment or Disposition (including any
Consolidated EBITDA, Consolidated EBITDAR, Indebtedness, Consolidated Funded
Indebtedness, Consolidated Interest Charges or Rental Expenses acquired,
incurred, assumed or Disposed of in connection therewith and after giving effect
to the repayment or payments of the Indebtedness and any incurrence or
assumption of Indebtedness in connection therewith) as if such transaction had
occurred on the first day of such Measurement Period.

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, regardless of whether any such request by the
Borrower or the Required Lenders is made before or after such change to GAAP,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding anything to the
contrary contained herein or in any other Loan Documents, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness, or

 

30



--------------------------------------------------------------------------------

Synthetic Lease Obligation, or as a capital lease and shall continue to be
treated as an operating lease (and any future lease, if it were in effect on the
date hereof, that would be treated as an operating lease for purposes of GAAP as
of the date hereof shall be treated as an operating lease), in each case for
purposes of this Agreement and the other Loan Documents, notwithstanding any
actual or proposed change in GAAP after the date hereof.

1.04        Exchange Rates; Currency Equivalents.

(a)        The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Foreign Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Upon request by the Borrower or any lender, the
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Spot Rate so determined by it. Except for purposes of financial statements
delivered by the Borrower hereunder, calculating the financial covenants
hereunder or for purposes of determining compliance with Article VII with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.        For
purposes of determining compliance with Article VII with respect to any amount
of any Indebtedness or Investment in a currency other than Dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder.

(b)        Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar amount (rounded to the nearest unit of such Foreign Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be by using the Spot Rates
as of the date of such Borrowing, conversion, continuation or prepayment of such
Loan, or issuance, amendment or extension of such Letter of Credit.

(c)        The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.05        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.06        Times of Day and Timing of Payment or Performance. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

31



--------------------------------------------------------------------------------

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day, and in the case of any payment accruing interest or
fees, such interest or fees shall be payable for the period of such extension.

1.07        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.08        Additional Foreign Currencies.

(a)        The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency;” provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer (and, for the avoidance of
doubt, without consent from the Lenders).

(b)        Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable L/C Issuer, in its or their sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the applicable L/C Issuer thereof. Each Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c)        Any failure by a Lender or the applicable L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be a Foreign Currency
hereunder for purposes of any Borrowings of Eurocurrency Rate Loans; and if the
Administrative and the applicable L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
a Foreign Currency hereunder for purposes of any Letter of Credit issuances by
such L/C Issuer. If the Administrative Agent shall fail to obtain consent to any
request for an

 

32



--------------------------------------------------------------------------------

additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

1.09        Change of Currency. Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01        The Loans.

(a)        Dollar Loan Borrowing. Subject to the terms and conditions set forth
herein, each Dollar Lender severally agrees to make Revolving Credit Loans to
the Borrower in Dollars from time to time, on any Business Day during the
applicable Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Dollar Lender’s Dollar Commitment; provided,
however, that immediately after giving effect to any such Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Revolving Credit
Facility, (ii) the Total Dollar Outstandings shall not exceed the Total Dollar
Commitment and (iii) the Available Dollar Commitment of any Dollar Lender shall
not be less than zero. Within the limits of each Dollar Lender’s Dollar
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.06, and reborrow
under this Section 2.01(a). Dollar Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(b)        Multicurrency Loan Borrowing. Subject to the terms and conditions set
forth herein, each Multicurrency Lender severally agrees to make Revolving
Credit Loans to the Borrower in Dollars or any Foreign Currency from time to
time, on any Business Day during the applicable Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Multicurrency Lender’s Multicurrency Commitment; provided, however, that
immediately after giving effect to any such Revolving Credit Borrowing, (i) the
Total Outstandings shall not exceed the Revolving Credit Facility, (ii) the
Total Multicurrency Outstandings shall not exceed the Total Multicurrency
Commitment and (iii) the Available Multicurrency Commitment of any Multicurrency
Lender shall not be less than zero. Within the limits of each Multicurrency
Lender’s Multicurrency Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06, and reborrow under this Section 2.01(b). Multicurrency Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
provided, however, that each Multicurrency Loan denominated in any Foreign
Currency shall be a Eurocurrency Rate Loan.

 

33



--------------------------------------------------------------------------------

2.02        Borrowings, Conversions and Continuations of Loans.

(a)        Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Committed Loan Notice;
provided, that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days (or such shorter period as the Administrative Agent may
agree in its sole discretion) prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Loans, (ii) four Business Days (or five in the case of a Special Notice
Currency) (in each case, or such shorter period as the Administrative Agent may
agree in its sole discretion) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Foreign Currencies and
(iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m., (x) four
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (y) five
Business Days (or six Business Days in the case of a Special Notice Currency)
(in each case, or such shorter period as the Administrative Agent may agree in
its sole discretion) prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Foreign Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m. (1) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (2) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Foreign Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice shall specify (I) whether the
Borrower is requesting a Borrowing, a conversion of Revolving Credit Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (II) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (III) the principal amount of Loans to be
borrowed, converted or continued, (IV) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, (V) whether such Loan
shall constitute a Borrowing under the Dollar Tranche or the Multicurrency
Tranche, (VI) in the case of Borrowings under the Multicurrency Tranche, the
currency of Loans to be borrowed and (VII) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Loans
denominated in a Foreign Currency, such Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans

 

34



--------------------------------------------------------------------------------

shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a difference currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency. If the Borrower requests a Borrowing of Revolving Credit
Loans denominated in Dollars in any such Committed Loan Notice, but fails to
specify whether such Borrowing shall constitute a Dollar Loan or a Multicurrency
Loan, it will be deemed to have specified a Borrowing under the Multicurrency
Tranche.

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Revolving
Credit Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m. in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in a Foreign Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to a Borrowing denominated in Dollars is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings as provided in Section 2.04(c), and second, shall be made available
to the Borrower as provided above.

(c)        Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (A) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Rate Borrowing, (B) unless repaid,
each Eurocurrency Rate Borrowing denominated in Dollars shall be converted to a
Base Rate Borrowing at the end of the Interest Period therefor and (C) no
outstanding Eurocurrency Rate Borrowing denominated in a Foreign Currency may
have an Interest Period of more than one month’s duration; provided that,
notwithstanding the foregoing, nothing herein shall prevent the exercise of the
rights and remedies provided for in Section 8.02 upon the occurrence of an Event
of Default.

(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.

(e)        After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit

 

35



--------------------------------------------------------------------------------

Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to the Revolving Credit Facility. There shall be no more
than ten Borrowings of Multicurrency Loans denominated in a Foreign Currency
outstanding at any time.

(f)        Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

2.03        [Reserved].

2.04        Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit issued by it
utilizing Revolving Credit Commitments under the Dollar Tranche and/or the
Multicurrency Tranche, as applicable; and (B)(1) the Dollar Lenders severally
agree to participate in Dollar Letters of Credit issued for the account of the
Borrower and any drawings thereunder and (2) the Multicurrency Lenders severally
agree to participate in Multicurrency Letters of Credit issued for the account
of the Borrower and any drawings thereunder; provided that immediately after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(v)(1) in the case of a Dollar Letter of Credit, the Total Dollar Outstandings
shall not exceed the Total Dollar Commitment, (2) in the case of a Multicurrency
Letter of Credit, the Total Multicurrency Outstandings shall not exceed the
Total Multicurrency Commitment and (3) the Total Outstandings shall not exceed
the Revolving Credit Facility, (w) in the case of a Dollar Letter of Credit, the
Available Dollar Commitment of any Dollar Lender shall not be less than zero,
(x) in the case of a Multicurrency Letter of Credit, the Available Multicurrency
Commitment of any Multicurrency Lender shall not be less than zero, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of the L/C Obligations in respect of
Letters of Credit issued by the L/C Issuer to issue such Letter of Credit shall
not exceed such L/C Issuer’s Issuer Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)        An L/C Issuer shall not issue any Letter of Credit, if:

(A)        the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance (or in the case of Auto-

 

36



--------------------------------------------------------------------------------

Extension Letters of Credit contemplated in Section 2.04(b)(iii), more than
twelve months after the effective date of the most-recent extension of such
Letter of Credit) unless such expiry date has been approved by (x) the Required
Dollar Lenders in the case of a Dollar Letter of Credit or (y) the Required
Multicurrency Lenders in the case of a Multicurrency Letter of Credit; or

(B)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (a) all the Dollar Lenders have
approved such expiry date in the case of a Dollar Letter of Credit or all the
Multicurrency Lenders have approved such expiry date in the case of a
Multicurrency Letter of Credit or (b) such Letter of Credit shall have been Cash
Collateralized or otherwise backstopped, in each case in a manner acceptable to
the applicable L/C Issuer.

(iii)        An L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, including with respect to any foreign
currencies, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it;

(B)        the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

(C)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Dollar Equivalent of the initial stated amount of such Letter of
Credit is less than $100,000;

(D)        in the case of a Dollar Letter of Credit, a default of any Dollar
Lender’s obligations to fund under Section 2.04(c) exists or any Dollar Lender
is at such time a Defaulting Lender hereunder, unless the L/C Issuer of such
Letter of Credit has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate such L/C Issuer’s risk with respect to such Lender;

(E)        in the case of a Multicurrency Letter of Credit, a default of any
Multicurrency Lender’s obligations to fund under Section 2.04(c) exists or any
Multicurrency Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer of such Letter of Credit has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender; or

 

37



--------------------------------------------------------------------------------

(F)        except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is to be denominated in a currency
other than Dollars or a Foreign Currency; or

(G)        the applicable L/C Issuer does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency.

(iv)        An L/C Issuer shall not amend any Letter of Credit issued by it if
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

(v)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit issued by it if (A) such L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi)        An L/C Issuer shall act on behalf of the Dollar Lenders with respect
to any Dollar Letters of Credit and the Multicurrency Lenders with respect to
any Multicurrency Letters of Credit, in each case issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to an L/C Issuer.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit;
(H) whether such Letter of Credit is to be a Dollar Letter of Credit or a
Multicurrency Letter of Credit; (I) with respect to Multicurrency Letters of
Credit, the currency thereof (which shall be in Dollars or a

 

38



--------------------------------------------------------------------------------

Foreign Currency); and (J) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from the Administrative Agent, the Borrower or any
Dollar Lender in the case of a Dollar Letter of Credit or any Multicurrency
Lender in the case of a Multicurrency Letter of Credit, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Dollar Letter of Credit or
Multicurrency Letter of Credit, as the case may be, for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Dollar Letter of Credit or
Multicurrency Letter of Credit, as the case may be, each Dollar Lender or
Multicurrency Lender, as the case may be, shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Dollar Percentage or Applicable
Multicurrency Percentage, as the case may be, times the amount of such Dollar
Letter of Credit or Multicurrency Letter of Credit, as the case may be.

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone

 

39



--------------------------------------------------------------------------------

or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, the Borrower, any
Dollar Lender in the case of a Dollar Letter of Credit or any Multicurrency
Lender in the case of a Multicurrency Letter of Credit that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in a Foreign Currency, the Borrower shall reimburse
the applicable L/C Issuer in such Foreign Currency, unless (A) the applicable
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the applicable
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse such L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in a Foreign
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. (or the Applicable Time with respect to a
Letter of Credit to be reimbursed in a Foreign Currency (it being understood
that the L/C Issuer shall advise the Borrower of the Applicable Time for such
Foreign Currency at the time such L/C Issuer provides notice of a drawing under
such Letter of Credit to the Borrower)) on the first Business Day immediately
following receipt of such notice (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing in the applicable currency; provided that if
such reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the rate applicable to
Base Rate Loans (without duplication of interest payable on L/C Borrowings). In
the event that (A) a drawing denominated in a Foreign Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Foreign
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the actual
loss (but not loss of anticipated profits) resulting from its inability on that
date to purchase the Foreign Currency in the full amount of the drawing. If the
Borrower fails to so reimburse such L/C Issuer on the Honor Date, the
Administrative Agent shall promptly notify each Dollar Lender or Multicurrency
Lender, as the case may be, of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in a Foreign Currency) (the
“Unreimbursed Amount”), and the amount of such Dollar Lender’s Applicable Dollar
Percentage or Multicurrency Lender’s Applicable Multicurrency Percentage
thereof, as the case may be. In such event, the Borrower shall be deemed to have

 

40



--------------------------------------------------------------------------------

requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
applicable Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). The failure
of the Borrower to reimburse an L/C Issuer for the amount of a drawing under a
Letter of Credit issued by such L/C Issuer shall not result in a Default or
Event of Default if the unutilized portion of the Revolving Credit Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice) would permit the Borrower to borrow Base Rate Loans in
the amount of the applicable Unreimbursed Amount.

(ii)        Each Dollar Lender or Multicurrency Lender, as the case may be,
shall upon any notice pursuant to Section 2.04(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 (it being understood delivery by the
Borrower of a Committed Loan Notice shall not be such a condition for purposes
of this clause (iii)) cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer a Dollar L/C
Borrowing or a Multicurrency L/C Borrowing, as the case may be, in the amount of
the Unreimbursed Amount that is not so refinanced, which such L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance under the Dollar
Commitments or Multicurrency Commitments, as the case may be, from such Lender
in satisfaction of its participation obligation under this Section 2.04.

(iv)        Until each Dollar Lender or Multicurrency Lender, as the case may
be, funds its Dollar Loan or Multicurrency Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse an L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of such amount shall be
solely for the account of such L/C Issuer.

(v)        Each Dollar Lender’s obligation to make Dollar Loans or L/C Advances
and each Multicurrency Lender’s obligation to make Multicurrency Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit
issued by such L/C Issuer, as contemplated by this Section 2.04(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff,

 

41



--------------------------------------------------------------------------------

counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Lender’s and each Multicurrency Lender’s
obligation to make Revolving Credit Loans (but not L/C Advances) pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued by such L/C Issuer, together with
interest as provided herein.

(vi)        If any Dollar Lender or Multicurrency Lender fails to make available
to the Administrative Agent for the account of an L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Dollar Loan or Multicurrency Loan, as the
case may be, included in the relevant Borrowing or L/C Advance in respect of the
relevant Multicurrency L/C Borrowing or Dollar L/C Borrowing, as the case may
be. A certificate of an L/C Issuer submitted to any Dollar Lender or
Multicurrency Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

(i)        At any time after an L/C Issuer has made a payment under any Letter
of Credit issued by such L/C Issuer and has received from any Dollar Lender or
Multicurrency Lender, as the case may be, such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Dollar Percentage or Applicable Multicurrency Percentage,
as the case may be, thereof in Dollars and in the same funds as those received
by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Dollar Lender
or Multicurrency Lender, as the case may be, shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per

 

42



--------------------------------------------------------------------------------

annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause (ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e)        Obligations Absolute. The obligation of the Borrower to reimburse an
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrower or any
waiver by such L/C Issuer which does not in fact materially prejudice the
Borrower;

(v)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)        any payment made by an L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

(vii)        any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Foreign Currency to the Borrower or in the relevant
currency markets generally; or

 

43



--------------------------------------------------------------------------------

(ix)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim by the
Borrower of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against an
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Required Dollars Lenders or the Required
Multicurrency Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined in a final
non-appealable judgment by a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case as determined in a final non-appealable judgment by a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)        Cash Collateral. Upon the request of the Administrative Agent, (i) if
an L/C Issuer has honored any full or partial drawing request under any Letter
of Credit issued by such L/C Issuer and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in

 

44



--------------------------------------------------------------------------------

each case, promptly upon demand by the Administrative Agent Cash Collateralize
the then Outstanding Amount of all L/C Obligations in the applicable currency of
such L/C Obligations. Sections 2.06, Section 2.19 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.04, Section 2.06, Section 2.19 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the applicable Lenders,
as collateral for the L/C Obligations, cash or deposit account balances, or, if
the Administrative Agent and the applicable L/C Issuer shall agree in their sole
discretion, other credit support (collectively “Cash Collateral”), in each case,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the applicable Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. Upon the request of the Borrower, to the
extent that the amount of Cash Collateral exceeds the aggregate Outstanding
Amount of all L/C Obligations required to be Cash Collateralized, the excess
shall be promptly refunded to the Borrower. In addition, upon request of the
Borrower, following the cessation, cure or waiver of any event of condition
giving rise to an obligation to Cash Collateralize under this Agreement, the
Cash Collateral shall promptly be refunded to the Borrower.

(h)        Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each standby Letter of
Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Borrower for, and such L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(i)        Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Dollar Lender in accordance, subject to adjustment
as provided in Section 2.19, with its Applicable Dollar Percentage, in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Dollar Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Dollar Letter of Credit. The Borrower
shall pay to the Administrative Agent for the account of each Multicurrency
Lender in accordance with its Applicable Multicurrency Percentage, in Dollars, a
Letter of Credit Fee for each Multicurrency Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Multicurrency Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate

 

45



--------------------------------------------------------------------------------

was in effect. Notwithstanding anything to the contrary contained herein, upon
the written request of the Required Lenders, while any Event of Default exists,
all unpaid and overdue Letter of Credit Fees shall accrue at the Default Rate.

(j)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to an L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum as agreed in writing, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to an
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k)        Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control. If any Letter of Credit Application includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or other Loan Documents, or are otherwise
more restrictive, the relevant qualifiers, exceptions and thresholds contained
herein shall be incorporated therein or, to the extent more restrictive, shall
be deemed for the purposes of such Letter of Credit Application to be the same
as the analogous provisions herein.

(l)        Letter of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(m)        Existing Letters of Credit. The parties hereto agree that the
Existing Letters of Credit each shall be deemed a Letter of Credit for all
purposes under this Agreement, without any further action by the Borrower.

(n)        L/C Issuer Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit report, as set forth below:

(i)        reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

46



--------------------------------------------------------------------------------

(ii)        on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

(iii)        on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;

(iv)        on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

(v)        for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

2.05        [Reserved].

2.06        Prepayments.

(a)        The Borrower may, upon delivery of a Notice of Loan Prepayment to the
Administrative Agent, at any time or from time to time voluntarily prepay any
tranche of Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days (or such shorter period
as the Administrative Agent may agree in its sole discretion) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
Business Days (or five, in the case of a prepayment of Loans denominated in
Special Notice Currencies) (in each case, or such shorter period as the
Administrative Agent may agree in its sole discretion) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Foreign Currencies and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans in Dollars shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in any Foreign Currency shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
Notice of Loan Prepayment shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans, whether such prepayments relate
to Dollar Loans or Multicurrency Loans and, if Multicurrency Loans are to be
prepaid, the currency of the Multicurrency Loans to be repaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a Notice of Loan Prepayment
may state that such prepayment is conditioned upon the effectiveness of other
credit facilities or other events, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the

 

47



--------------------------------------------------------------------------------

amount prepaid, together with any additional amounts required pursuant to
Section 3.05. The Borrower may in its sole discretion select the Borrowing or
Borrowings to be prepaid under this clause (a); and, subject to Section 2.19,
each such prepayment of the outstanding Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Revolving Credit Facility.

(b)        [Reserved].

(c)        If for any reason at any point in time (i) the Total Dollar
Outstandings exceed the Total Dollar Commitment then in effect, (ii) the Total
Multicurrency Outstandings exceed the Total Multicurrency Commitment then in
effect, (iii) the aggregate Outstanding Amount of L/C Obligations exceeds the
Letter of Credit Sublimit or (iv) the Total Outstandings exceeds the Revolving
Credit Facility then in effect, the Borrower shall promptly within one Business
Day (or 5 Business Days for excess as a result of the exchange rate
fluctuations) immediately prepay Dollar Loans, Multicurrency Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that, subject to Section 2.04(g), the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(c) unless, after the prepayment in full of the
Dollar Loans, the Multicurrency Loans and the L/C Borrowings, the Total
Outstandings exceed the aggregate Revolving Credit Commitments of the Revolving
Credit Lenders then in effect. The Administrative Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided for any additional excess resulting
from exchange rate fluctuations in an amount not exceeding the amount of such
excess.

(d)        Prepayments of the Revolving Credit Facility made pursuant to
Section 2.06(c), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable.

2.07        Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Dollar Commitments, the
Multicurrency Commitments or the Letter of Credit Sublimit, or from time to time
permanently reduce the Dollar Commitments, the Multicurrency Commitments or the
Letter of Credit Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction (or such shorter period of time as the
Administrative Agent shall reasonably agree), (ii) in the case of a partial
reduction, any such notice shall specify the amount of such reduction (if any)
to be allocated to the Dollar Commitments, Multicurrency Commitments and/or the
Letter of Credit Sublimit hereunder, in each case, (iii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, and (iv) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, immediately after giving effect
thereto and to any concurrent prepayments hereunder, (1) the Total Outstandings
would exceed the Revolving Credit Facility, (2) with respect to any termination
or reduction of Dollar Commitments, the Total Dollar Outstandings would exceed
the Total Dollar Commitment or (3) with respect to any termination or reduction
of Multicurrency Commitments, the Total Multicurrency Outstandings would exceed
the Total Multicurrency Commitment, or (B) the Letter of Credit Sublimit, if,
immediately after giving effect thereto, the Outstanding Amount of the L/C
Obligations (including the Dollar Equivalent of any Multicurrency L/C
Obligations outstanding in a Foreign Currency) not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit. The Administrative Agent
will promptly notify the applicable Lenders of any

 

48



--------------------------------------------------------------------------------

such notice of termination or reduction of the Revolving Credit Facility, the
Dollar Commitments, the Multicurrency Commitments or the Letter of Credit
Sublimit, as applicable. Any reduction of a tranche of Revolving Credit
Commitments hereunder shall be applied ratably among the Lenders holding such
tranche of Revolving Credit Commitments based on the amount of such Revolving
Credit Commitments held by such Lender immediately prior to such reduction. All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility or the Letter of Credit
Sublimit shall be paid on the effective date of such termination.

2.08        Repayment of Loans.

(a)        Dollar Loans. The Borrower shall repay each Dollar Lender on the
Maturity Date for the Revolving Credit Facility applicable to such Dollar
Lender, the aggregate principal amount of Dollar Loans owed to such Dollar
Lender outstanding on such date.

(b)        Multicurrency Loans. The Borrower shall repay each Multicurrency
Lender on the Maturity Date for the Revolving Credit Facility applicable to such
Multicurrency Lender, the aggregate principal amount of Multicurrency Loans owed
to such Multicurrency Lender outstanding on such date.

2.09        [Reserved].

2.10        Interest.

(a)        Subject to the provisions of subsection (b) below,

(i)        each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate;

(ii)        each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;

(b)        (i) During the continuance of an Event of Default, if any amount
payable by the Borrower under any Loan Document is not paid when due, whether at
stated maturity, by acceleration or otherwise, any overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.11        Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.04:

 

49



--------------------------------------------------------------------------------

(a)        Facility Fee. The Borrower shall pay to the Administrative Agent for
the account of each Dollar Lender in accordance with its Applicable Dollar
Percentage, a facility fee in Dollars equal to the Applicable Rate times the
actual daily amount of the Dollar Tranche (or, if the Dollar Tranche has
terminated, on the Outstanding Amount of all Dollar Loans and Dollar L/C
Obligations), regardless of usage. The Borrower shall pay to the Administrative
Agent for the account of each Multicurrency Lender in accordance with its
Applicable Multicurrency Percentage, a facility fee in Dollars equal to the
Applicable Rate times the actual daily amount of the Multicurrency Tranche (or,
if the Multicurrency Tranche has terminated, on the Outstanding Amount of all
Multicurrency Loans and Multicurrency L/C Obligations), regardless of usage. The
facility fee for each Revolving Credit Lender shall accrue at all times during
the applicable Availability Period (and thereafter so long as any Revolving
Credit Loan or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable to such Revolving Credit Lender quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
applicable Availability Period (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)        Other Fees. The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees hereunder and
under clause (a) of this Section 2.11 shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.12        Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Eurocurrency Rate Loans denominated in any Foreign Currency as to which
customary market practice differs from the foregoing, in accordance with such
customary market practice, as reasonably determined by the Administrative Agent.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be reasonably determined by the Administrative
Agent in accordance with customary market practice.

2.13        Evidence of Debt.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the

 

50



--------------------------------------------------------------------------------

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.14        Payments Generally; Administrative Agent’s Clawback.

(a)        General. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff (except as otherwise provided in Section 3.01 with respect
to Taxes). Except as otherwise expressly provided herein, all payments (other
than in respect of (i) the principal or interest on Loans denominated in a
currency other than Dollars or (ii) drawings in respect of Letters of Credit,
which payments shall be made in accordance with the applicable provisions of
Section 2.04) by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. All payments (including
prepayments) to be made by the Borrower hereunder on account of principal or
interest on Loans denominated in a currency other than Dollars shall be made in
the relevant currency, free and clear of and without setoff and counterclaim and
shall be made on the due date thereof to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office and in Same Day Funds not later than
the Applicable Time specified by the Administrative Agent on the dates specified
herein (it being understood that the Administrative Agent shall advise the
Borrower of the Applicable Time for such Foreign Currency at least three
Business Days in advance of such payment). Without limiting the generality of
the foregoing, the Administrative Agent may require that any payments due under
this Agreement be made in the United States. If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in a Foreign
Currency, the Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Foreign Currency payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m. in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in a Foreign Currency, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b)        (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

 

51



--------------------------------------------------------------------------------

Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any

 

52



--------------------------------------------------------------------------------

Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.15        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Revolving Credit Facility due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to such Lender’s Applicable Percentage in
respect of the Revolving Credit Facility due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Revolving Credit Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Revolving Credit Facility owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to such Lender’s Applicable Percentage in respect of
the Revolving Credit Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Revolving Credit Facility owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in Dollar L/C Obligations or Multicurrency L/C Obligations, as
the case may be, of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Revolving Credit Facility then due and payable to the Lenders or
owing (but not due and payable ) to the Lenders, as the case may be, provided
that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.04(g) or (z) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.16        Extension of Maturity Date in respect of the Revolving Credit
Facility.

 

53



--------------------------------------------------------------------------------

(a)        Requests for Extension. Prior to each of the first, second and third
anniversary of the Closing Date, the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Credit Lenders),
request that each Dollar Lender and/or Multicurrency Lender, as the case may be,
extend the Maturity Date then in effect for the Dollar Tranche and/or
Multicurrency Tranche, as the case may be, for an additional year; provided
that, (i) the Borrower is limited to making only two such extension requests and
may only make one extension request in any twelve-month period (it being agreed
that requests for an extension of the Maturity Date of the Dollar Tranche and
the Multicurrency Tranche given at the same time shall constitute a single
extension request); (ii) any such extension request must be made no earlier than
45 days prior to, and no later than 30 days prior to, the first, second or third
anniversary of the Closing Date, as the case may be (the “Subject Anniversary
Date”); and (iii) no Default then exists or arises immediately after giving
effect to such requested extension of the Maturity Date of the Dollar Tranche
and/or the Multicurrency Tranche, as the case may be.

(b)        Lender Elections to Extend. Each Dollar Lender and/or Multicurrency
Lender, as the case may be, acting in its sole and individual discretion, shall,
by notice to the Administrative Agent, given not later than the date (the
“Notice Date”) that is 20 days prior to the applicable Subject Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension and each Lender that determines not to so extend the Maturity Date of
the Dollar Tranche and/or the Multicurrency Tranche, as the case may be (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any such Lender to agree to such extension shall not obligate any
other Lender to so agree.

(c)        Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Dollar Lender’s or Multicurrency Lender’s
determination, as the case may be, under this Section no later than the date 15
days prior to the applicable Subject Anniversary Date (or, if such date is not a
Business Day, on the immediately preceding Business Day).

(d)        Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Lender with, and add as “Dollar Lenders” or
“Multicurrency Lenders”, as the case may be, under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the applicable
Subject Anniversary Date, undertake a Dollar Commitment or Multicurrency
Commitment, as applicable (and, if any such Additional Commitment Lender is
already a Lender, its Dollar Commitment or Multicurrency Commitment, as
applicable, shall be in addition to such Lender’s Commitment hereunder on such
date).

(e)        Dollar Tranche Minimum Extension Requirement. If (and only if) the
total of the Dollar Commitments of the Dollar Lenders that have agreed so to
extend the Maturity Date of the Dollar Tranche (each, a “Dollar Extending
Lender”) and the additional Dollar Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Dollar Commitments
in effect immediately prior to the applicable Subject Anniversary Date, then,
effective as of the applicable Subject Anniversary Date, the Maturity Date of
the Dollar Tranche for each Dollar Extending Lender and each Additional
Commitment Lender providing a Dollar Commitment shall be extended one additional
year (except that, if such date is not a Business Day, such Maturity Date of the
Dollar Tranche as so extended shall be the immediately

 

54



--------------------------------------------------------------------------------

preceding Business Day), and each Additional Commitment Lender providing a
Dollar Commitment shall thereupon become a “Dollar Lender” for all purposes of
this Agreement.

(f)        Multicurrency Tranche Minimum Extension Requirement. If (and only if)
the total of the Multicurrency Commitments of the Multicurrency Lenders that
have agreed so to extend the Maturity Date of the Multicurrency Tranche (each, a
“Multicurrency Extending Lender” and, together with any Dollar Extending
Lenders, the “Extending Lenders”) and the additional Multicurrency Commitments
of the Additional Commitment Lenders shall be more than 50% of the aggregate
amount of the Multicurrency Commitments in effect immediately prior to the
applicable Subject Anniversary Date, then, effective as of the applicable
Subject Anniversary Date, the Maturity Date of the Multicurrency Tranche for
each Extending Lender and each Additional Commitment Lender providing a
Multicurrency Commitment shall be extended one additional year (except that, if
such date is not a Business Day, such Maturity Date of the Multicurrency Tranche
as so extended shall be the immediately preceding Business Day), and each
Additional Commitment Lender providing a Multicurrency Commitment shall
thereupon become a “Lender” for all purposes of this Agreement.

(g)        Extensions of Letter of Credit Subfacilities. To the extent that an
L/C Issuer is also a Dollar Lender in the case of an extension of the Dollar
Tranche or a Multicurrency Lender in the case of an extension of the
Multicurrency Tranche, then the election of such Lender with respect to the
extension of the maturity of the Dollar Tranche and/or Multicurrency Tranche, as
the case may be, shall be binding upon such L/C Issuer.

(h)        Conditions to Effectiveness of Extensions. As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable Subject Anniversary Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, immediately before and immediately after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the applicable Subject Anniversary Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
the applicable Subject Anniversary Date, the Borrower shall prepay any Revolving
Credit Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Revolving
Credit Loans ratable with any revised Applicable Percentages of the respective
Revolving Credit Lenders effective as of such date.

(i)        Conflicting Provisions. This Section shall supersede any provisions
in Section 2.15 or 10.01 to the contrary.

2.17        Increase in Commitments.

(a)        Request for Increase. Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Revolving Credit
Lenders), the Borrower may from time to time request increases in the Dollar
Tranche and/or the Multicurrency Tranche by an aggregate amount not exceeding
$500,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000; (ii) no more than eight such requests for

 

55



--------------------------------------------------------------------------------

an increase may be made by the Borrower (it being agreed that requests for an
increase of the Dollar Tranche and the Multicurrency Tranche given at the same
time shall constitute a single request for an increase); and (iii) the Revolving
Credit Commitments of all of the Dollar Lenders and/or Multicurrency Lenders, as
applicable, have not expired or been terminated at the time of such request. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify (x) the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders) and (y) and whether such increase is in respect of the Dollar
Commitments and/or the Multicurrency Commitments.

(b)        Lender Elections to Increase. Each Dollar Lender, in the case of any
increase to the Dollar Commitments, and each Multicurrency Lender, in the case
of any increase to the Multicurrency Commitments, shall in its sole discretion
notify the Administrative Agent within such time period whether or not it agrees
to increase its Dollar Commitment and/or Multicurrency Commitment, as the case
may be, and, if so, whether by an amount equal to, greater than, or less than
its Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the
case may be, of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

(c)        Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Dollar Lender and/or
Multicurrency Lender, as the case may be, of the Dollar Lenders’ and/or
Multicurrency Lenders’ responses, as the case may be, to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent and the L/C Issuers (which approvals shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

(d)        Effective Date and Allocations. If the Dollar Tranche and/or the
Multicurrency Tranche is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(e)        Conditions to Effectiveness of Increase. As a condition precedent to
such increase,

(i)        (A) the representations and warranties contained in Article V and the
other Loan Documents shall be true and correct on and as of the Increase
Effective Date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (B) no Default then exists or would exist immediately after
giving effect to such increase; and

(ii)        the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (A) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and

 

56



--------------------------------------------------------------------------------

warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default exists. If any Revolving Credit Loans are
outstanding on the Increase Effective Date, the Borrower shall, if applicable
and to the extent necessary, prepay one or more existing Revolving Credit Loans
(such prepayment to be subject to Section 3.05) in an amount necessary such that
after giving effect to the increase in the Dollar Tranche and/or Multicurrency
Tranche, each Lender will hold its pro rata share (based on its Applicable
Revolving Credit Percentage of the increased Dollar Tranche and/or Multicurrency
Tranche) of outstanding Revolving Credit Loans.

(f)        Conflicting Provisions. This Section shall supersede any provisions
in Section 2.15 or 10.01 to the contrary.

2.18        [Reserved].

2.19        Defaulting Lenders.

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Dollar Lenders”, “Required Multicurrency Lenders” and in Section 10.01.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender; fourth, as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders or the L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or L/C Issuer against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the

 

57



--------------------------------------------------------------------------------

Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Dollar Commitments or Multicurrency Commitments,
as applicable, hereunder without giving effect to Section 2.19(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.

(A)        Fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral.

(C)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Outstanding Amount of Loans and L/C Obligations) but only to the extent
that such reallocation does not cause the aggregate Outstanding Amount of Loans
and L/C Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. Subject to Section 10.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim

 

58



--------------------------------------------------------------------------------

of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)        Cash Collateral. If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure to the extent of the
amount that is not covered by such reallocation described in clause (a)(iv)
above in accordance with the procedures set forth in Section 2.04(g).

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the L/C Issuers agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties in writing, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the Administrative Agent, a Lender or an
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any such Other Taxes.

 

59



--------------------------------------------------------------------------------

(c)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, or required to be withheld or deducted from
a payment to the Administrative Agent, such Lender or such L/C Issuer, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the nature and amount of such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
The Borrower shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof promptly after written demand therefor,
for any amount which a Lender for any reason fails to pay to the Administrative
Agent as required pursuant to Section 3.01(e) below.

(d)        Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)        Indemnification by the Lenders. Each Lender and L/C Issuer shall
severally indemnify, within 10 days after demand therefor, (i) the
Administrative Agent for any Indemnified Taxes attributable to such Lender or
L/C Issuer (but only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) the Administrative Agent and the
Borrower for any Taxes attributable to such Lender or L/C Issuer’s failure to
comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent and the Borrower for any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the nature and amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer under any Loan Document or otherwise
payable by the Administrative Agent to the Lender or L/C Issuer from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f)        Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is

 

60



--------------------------------------------------------------------------------

subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)        Without limiting the generality of the foregoing,

(A)        any Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) executed originals of IRS Form W9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable;

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W8-BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)        executed originals of IRS Form W-8ECI;

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable;

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an underlying IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2

 

61



--------------------------------------------------------------------------------

or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of this Section 3.01, the term “applicable law”
shall include FATCA.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)        Treatment of Certain Refunds. Unless required by applicable laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower

 

62



--------------------------------------------------------------------------------

under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower pursuant to this subsection (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such L/C Issuer in the event the Administrative Agent,
such Lender or such L/C Issuer is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent, any Lender or any L/C
Issuer be required to pay any amount to the Borrower pursuant to this subsection
the payment of which would place the Administrative Agent, such Lender or such
L/C Issuer in a less favorable net after-Tax position than such party would have
been in if the indemnification payments or additional amounts giving rise to
such Tax had never been paid. This subsection shall not be construed to require
the Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(h)        Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations under the Loan Documents.

3.02        Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Borrowing of Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Foreign Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make, fund or
charge interest with respect to any such Borrowing of Eurocurrency Rate Loans or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such

 

63



--------------------------------------------------------------------------------

Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03      Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a)(i) the
Administrative Agent reasonably determines that deposits (whether in Dollars or
a Foreign Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) the Administrative Agent reasonably
determines that adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(b) the Required Lenders reasonably determine that for any reason, the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event
of any such determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent shall have advised the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04      Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
or any other acquisition of funds by, any office of any Lender or any L/C Issuer
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii)        subject the Administrative Agent, any Lender or any L/C Issuer to
any Tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to the Administrative
Agent, such Lender or such L/C Issuer in respect thereof (except for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting into, continuing or
maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender

 

64



--------------------------------------------------------------------------------

or such L/C Issuer of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such L/C Issuer accompanied
by a certificate described in the immediately following clause (d), the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as are reasonably necessary to compensate such Lender or such
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b)        Capital Requirements. If any Lender or any L/C Issuer reasonably
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements (whether or not
having the force of law) has or would have the effect of reducing the rate of
return on such Lender’s or such L/C Issuer’s capital or on the capital of such
Lender’s or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, upon the request of such Lender or such L/C Issuer accompanied
by a certificate described in the following clause (d) such additional amount or
amounts as are reasonably necessary to compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c)        Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

(d)        Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts reasonably
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be prima facie evidence of such amounts. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(e)        Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and

 

65



--------------------------------------------------------------------------------

of such Lender’s or such L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(f)        Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Revolving Credit Commitments or the funding of the Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Credit Commitment or Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive), which in each case
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) Business Days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) Business Days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable ten (10) Business Days from receipt of such notice.

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss
(but not loss of anticipated profits), actual and out-of-pocket cost or expense
(in the case of subclause (c) below, including actual cost for necessary foreign
exchange that would otherwise have been needed) incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

(c)        any failure by the Borrower to make payment of any Loan or reimburse
drawing under any Letter of Credit (or interest due thereon) denominated in a
Foreign Currency on its scheduled due date or any payment thereof in a currency
that is not permitted pursuant to the requirements hereunder; or

(d)        any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

excluding any loss of anticipated profits but including any losses or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
reasonably charged by such Lender in connection with the foregoing.

 

66



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded. If requested by the Borrower, any
Lender demanding payment under this Section shall deliver to the Borrower a
calculation of such Lender setting forth in reasonable detail the amount
believed by the Lender to be payable under this Section.

3.06        Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or any Lender gives a notice under Section 3.02, the Borrower may
replace such Lender in accordance with Section 10.13.

3.07        Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 10.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

(a)        adequate and reasonable means do not exist for ascertaining LIBOR for
the applicable currency for any requested Interest Period because the LIBOR
Screen Rate for the applicable currency is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(b)        the administrator of the LIBOR Screen Rate for the applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
for the applicable currency or the LIBOR Screen Rate for the applicable currency
shall no longer be made available, or used for determining the interest rate of
loans denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”), or

 

67



--------------------------------------------------------------------------------

(c)        syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
for the applicable currency with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is Dollars, then the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in the applicable currency
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01        Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of the L/C Issuers and each Lender to make its
initial Credit Extension of Revolving Credit Loans hereunder is subject to
satisfaction of the following conditions precedent:

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or “PDF” files transmitted by electronic means
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i)        executed counterparts of this Agreement;

 

68



--------------------------------------------------------------------------------

(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;

(iii)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in Georgia;

(iv)        a favorable opinion of King & Spalding LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;

(v)        a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be obtained and in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required except where failure thereof to be so obtained and in full force and
effect could not reasonably be expected to have a Material Adverse Effect;

(vi)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since
December 31, 2017 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) the current
Debt Ratings; and

(vii)        a certificate from the chief financial officer of Borrower,
substantially in form of Exhibit F, certifying that Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, in each case, on the Closing
Date, are Solvent.

(b)        All principal amounts, interest, fees and other amounts owed under
the Borrower’s Existing JPMorgan Credit Agreement shall have been or will be
paid in full substantially contemporaneously with the making of the initial
Credit Extension of Revolving Credit Loans on the Closing Date and all
commitments and agreements with respect thereto shall have been terminated and
the Administrative Agent shall have received evidence thereof reasonably
satisfactory to it. The parties hereto that are lenders under the Existing
JPMorgan Credit Agreement hereby waive any provision under the Existing JPMorgan
Credit Agreement requiring advance notice in order to repay any loans or
terminate any commitments under the Existing JPMorgan Credit Agreement.

(c)        The Borrower shall have repaid at least $200,000,000 under the
Borrower’s Existing Bank of America Credit Agreement substantially
contemporaneously with the making of the initial Credit Extension of Revolving
Credit Loans on the Closing Date. The parties hereto that are lenders under the
Existing Bank of America Credit Agreement hereby waive any

 

69



--------------------------------------------------------------------------------

provision under the Existing Bank of America Credit Agreement requiring advance
notice in order to repay any loans under the Existing Bank of America Credit
Agreement.

(d)        All fees and expenses due to the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers and the Lenders
for which, in the case of expenses, an invoice has been received at least two
Business Days prior to the Closing Date, shall have been paid or shall have been
authorized to be deducted from the proceeds of the drawings under the Revolving
Credit Facility.

(e)        The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case that
had been requested by the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers and Lenders through the Administrative
Agent in writing at least five Business Days prior to such required delivery
date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02        Additional Conditions to Certain Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)        The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any certificate
furnished at any time hereunder or in connection herewith or therewith, shall be
true and correct in all material respects (unless already qualified by
materiality or “material adverse effect”, in which case they shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (unless already qualified by materiality or “material adverse effect”,
in which case they shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)        No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

70



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

As of the Closing Date and each other date such representations and warranties
are expressly made pursuant to the terms of the Loan Documents, Borrower
represents and warrants to the Administrative Agent and the Lenders that:

5.01        Existence, Qualification and Power. The Borrower (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02        Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which it is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any Law; except
in each case referred to in clause (b) or (c), to the extent that such
contravention, conflict, required payment or violation could not reasonably be
expected to have a Material Adverse Effect.

5.03        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any other Loan Document except as has been obtained and are in full
force and effect or except where failure thereof to be so obtained and in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.

5.04        Binding Effect. This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower. This Agreement constitutes,
and each other Loan Document to which the Borrower is a party when so delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

5.05        Financial Statements; No Material Adverse Effect.

(a)        The audited financial statements of the Borrower and its Subsidiaries
for the fiscal year ended December 31, 2017, (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries, as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities,

 

71



--------------------------------------------------------------------------------

direct or contingent, of the Borrower and its Subsidiaries, on a consolidated
basis, as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness to the extent required to be shown under GAAP.

(b)        The unaudited financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ending September 30, 2017 (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present in
all material respects the financial condition of the Borrower and its
Subsidiaries, as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)        Since December 31, 2017, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

5.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07        Compliance with Contracts; No Default. Neither the Borrower nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08        Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

5.09        Insurance. The properties of the Borrower and its Subsidiaries are
insured as required by Section 6.07.

5.10        Environmental Compliance. The Borrower and its Subsidiaries are in
compliance with all Environmental Laws except for any such non-compliance which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11        Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower and its Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested as
permitted under Section 6.04. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
As of the Closing Date, neither the Borrower nor any Subsidiary thereof is party
to any tax sharing agreement with any Person other than a Subsidiary or the
Borrower, excluding any agreement entered into in the ordinary course of
business the primary purpose of which does not relate to taxes.

 

72



--------------------------------------------------------------------------------

5.12        ERISA Compliance.

(a)        Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal, state or foreign Laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification which could reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)        There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Federal or state
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; and (ii) no
Pension Plan, individually or in the aggregate with any other Pension Plan, has
Unfunded Pension Liabilities in excess of the Threshold Amount.

(d)        The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR §2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.

5.13        Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are, in the case of Equity Interests in corporations,
fully paid and nonassessable and are owned by the Borrower in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens permitted pursuant to Section 7.01. As of the Closing Date, the Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.

5.14        Margin Regulations; Investment Company Act.

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.04 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

73



--------------------------------------------------------------------------------

(b)        None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15        Solvency. On the Closing Date, after giving effect to the use of the
proceeds of each Loan and the other Transactions on such date, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

5.16        Disclosure. All agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, have been
disclosed to the Administrative Agent and the Lenders or are disclosed in the
Borrower’s public filings with the SEC. No report, financial statement,
certificate or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole with
all such reports, financial statements, certificates and other information,
contains any misstatement of fact or omits to state any fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.

5.17        Compliance with Laws. The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18        Use of Proceeds. The proceeds of the Revolving Credit Facility will
be used by the Borrower to refinance the Existing JPMorgan Credit Agreement and
a portion of the Existing Bank of America Credit Agreement, for working capital
and for other lawful corporate purposes, including the financing of the
repurchase by the Borrower of the Borrower’s capital stock, the financing of
acquisitions, Investments and Restricted Payments permitted hereunder and the
financing of the Transactions.

5.19        Intellectual Property; Licenses, Etc. Except as could not reasonably
be expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are used in the
operation of their respective businesses, without material conflict with the
rights of any other Person. To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person other than
infringements that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20        Taxpayer Identification Number. As of the Closing Date, the
Borrower’s correct U.S. taxpayer identification number is set forth on Schedule
10.02.

 

74



--------------------------------------------------------------------------------

5.21        Sanctions; Anti-Money Laundering Matters. To the extent applicable,
the Borrower and each of its Subsidiaries is in compliance in all material
respects with (i) all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including the Trading with the Enemy Act and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V), and any other enabling legislation or executive order relating
thereto), the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom (collectively “Sanctions”), and
(ii) the Anti-Money Laundering Laws. None of the Borrower or any of its
Subsidiaries or, to the knowledge of any of the Borrower or any of its
Subsidiaries, any director or officer of the Borrower or any of its
Subsidiaries, (i) is the subject or target of any Sanctions; (ii) is engaged
directly or indirectly in any dealings or transactions with or relating to any
Person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or in, with or relating to any country or territory
subject to or the target of Sanctions (“Sanctioned Country”) unless such dealing
or transaction is or was not prohibited by applicable Sanctions or is or was
generally or specifically authorized by any Governmental Authority enforcing
such applicable Sanctions; (iii) is under investigation by FinCEN or any other
Governmental Authority having authority under Anti-Money Laundering Laws or has
been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other specified unlawful activity under
Anti-Money Laundering Laws or any violation of any Anti-Money Laundering Laws;
(iv) has been assessed civil penalties under any Anti-Money Laundering Laws; or
(v) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Sanctions, and none of the Borrower, its Subsidiaries or their respective
officers or directors is located, resident or organized in a Sanctioned Country.

5.22        Anti-Corruption. To the knowledge of the Borrower and its
Subsidiaries, the Borrower and each of its Subsidiaries is in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977
and the UK Bribery Act 2010, and the rules and regulations thereunder
(“Anti-Corruption Laws”). The Borrower and each of its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the termination of this Agreement pursuant to Section 10.19, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01        Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going

 

75



--------------------------------------------------------------------------------

concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02        Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;

(b)        promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, final management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with any audit of the accounts or books of the Borrower or any Subsidiary;

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)        promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Borrower or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)        promptly, and in any event within fifteen (15) Business Days after
receipt thereof by the Borrower or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and

 

76



--------------------------------------------------------------------------------

(f)        promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 and 6.02 (c), (d),
or (e) (to the extent any such documents, or information contained in such
documents, are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which each of the following has occurred: (i) such
documents are filed with the SEC and are accessible electronically by the
Lenders and the Administrative Agent; and (ii) the Borrower notifies (or shall
arrange for the notification of) the Administrative Agent and each Lender
(through the Administrative Agent) of the filing of such documents. Documents
required to be delivered pursuant to Section 6.01 and 6.02 (to the extent any
such documents are not included in materials otherwise filed with the SEC in
accordance with the preceding sentence) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website (which the Administrative Agent agrees to do promptly upon
receipt thereof), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify (or shall
arrange for the notification of) the Administrative Agent and each Lender
(through the Administrative Agent) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

77



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

6.03        Notices. Promptly notify the Administrative Agent and each Lender:

(a)        of the occurrence of any Default;

(b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c)        of the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect, or has resulted
or could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount;

(d)        of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e)        of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04        Payment of Obligations. Except as could not reasonably be expected
to have a Material Adverse Effect, pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
otherwise permitted by this Agreement; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; provided, however, failure
of the Borrower or any Subsidiary to comply with the immediately preceding
clause (c) shall not constitute a Default or Event of Default unless such
failure shall result in a Default or Event of Default under Section 8.01(e).

6.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

6.06        Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof;
except in each case of the foregoing clauses (a) and (b), where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.07        Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and its Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.

6.08        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09        Books and Records. Maintain proper books of record and account, in
which all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be, have been made, in all
material respects, in accordance with, and to the extent required by, GAAP
consistently applied.

6.10        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (at the expense of the Borrower) and
each Lender (at their sole cost and expense) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower; provided, however, that (i) prior to the occurrence and
continuance of an Event of Default, no more than two such inspections will be
conducted by the Administrative Agent in any calendar year; and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours, without advance notice, and without limitation on the frequency of such
inspections.

6.11        Use of Proceeds. Use the proceeds of the Credit Extensions for the
purposes specified in Section 5.18 and not in contravention of any Law or of any
Loan Document.

ARTICLE VII.

NEGATIVE COVENANTS

Until the termination of this Agreement pursuant to Section 10.19, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01        Liens.

(a)        Enter into or permit to exist any arrangement or agreement which
directly or indirectly prohibits the Borrower or any Subsidiary from creating or
incurring Liens on any of its assets (any such arrangement or agreement a
“Negative Pledge”), other than the following:

 

79



--------------------------------------------------------------------------------

(i)        a Negative Pledge contained in any of the Loan Documents;

(ii)        a Negative Pledge contained in any agreement (x) evidencing
Indebtedness secured by a Lien permitted to exist under Section 7.01(b)(ii),
(ix) or (x) and (y) which prohibits the creation of any other Lien on only the
property securing such Indebtedness as of the date such agreement was entered
into or assumed (together with replacement property and customary provisions in
respect of proceeds, accessions, and other after-acquired property);

(iii)        provisions contained in leases and other agreements restricting the
assignment, sublease, or pledge of such lease or agreement;

(iv)        Negative Pledges existing on the date of this Agreement contained in
the organizational documents or other agreements binding on any Subsidiary that
is not a wholly-owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary);

(v)        a Negative Pledge contained in any agreements governing an Investment
made in a Person other than a Subsidiary (but only to the extent such Negative
Pledge covers any Equity Interest in such Person);

(vi)        a Negative Pledge contained in any agreement relating to the
Disposition of a Subsidiary or assets pending such Disposition, provided that in
any such case such Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such Disposition;

(vii)        a Negative Pledge contained in any agreement evidencing or
governing Indebtedness (including credit facilities and debt securities)
otherwise permitted to be incurred under this Agreement, so long as the Borrower
determines in good faith (after consultation with the Administrative Agent) that
such Negative Pledge, taken as a whole, is no more restrictive in any material
respect than the restrictions in Section 7.01(b), or that such Negative Pledge
is otherwise in a form customary for similar agreements for comparable borrowers
or issuers at such time;

(viii)        a Negative Pledge related solely to a Receivables Subsidiary
contained in any agreement related to a Permitted Securitization; and

(b)        Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(i)        Liens pursuant to any Loan Document;

(ii)        Liens of the Borrower and its Subsidiaries as of the date hereof
that are existing on the date hereof and any renewals or extensions thereof,
provided that (x) the value of the property covered thereby is not changed
(unless reduced), (y) the amount secured or benefited thereby is not increased,
and (z) the direct or any contingent obligor with respect thereto is not
changed;

(iii)        Liens for taxes not yet due or delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with

 

80



--------------------------------------------------------------------------------

respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iv)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(v)        pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business, but expressly excluding any liens in favor of the
PBGC or otherwise under ERISA;

(vii)        easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(viii)        Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(ix)        Liens securing Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets;
provided, that (x) on any date of determination the aggregate amount of all such
Indebtedness secured by such Liens does not exceed 15% of the Book Value of the
assets of the Borrower and its Subsidiaries in the aggregate; (y) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds thereof); and (z) the Indebtedness secured
thereby does not on the date of acquisition exceed the cost or fair market
value, whichever is lower, of the property being acquired;

(x)        any Lien (x) existing on property of a Person at the time of its
consolidation with or merger into the Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (y) existing on any property acquired by the
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (A) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property and (B) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary, and in each case, proceeds thereof;

(xi)        normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

(xii)        leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;

 

81



--------------------------------------------------------------------------------

(xiii)        Liens on the assets of any Subsidiary securing Indebtedness or
other obligations owing to the Borrower;

(xiv)        Liens in the nature of any interest or title of a lessor or
sublessor under any lease;

(xv)        Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with Investments permitted under Section 7.02;

(xvi)        purported Liens evidenced by the filing of precautionary UCC
financing statements;

(xvii)        Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries; and

(xviii)        Liens securing Indebtedness of a Receivable Subsidiary under a
Permitted Securitization.

7.02        Investments. Make any Investments (other than (i) Investments from a
Subsidiary to the Borrower, and (ii) Investments between and among Subsidiaries
(collectively “Permitted Investments”)), if an Event of Default then exists or
arises as a result of such Investment, or if immediately after giving effect to
such Investment, (a) the Book Value of the assets of the Borrower would be less
than the greater of (x) 50% of the Book Value of the consolidated assets of the
Borrower and its Subsidiaries and (y) $850,000,000; provided that, prior to
making any Material Investment, the Borrower shall deliver to the Administrative
Agent a Compliance Certificate, demonstrating that the Borrower is in
compliance, on a pro forma basis after giving effect to such Material
Investment, as of the last day of the most-recently ended fiscal quarter of the
Borrower for which the Borrower has delivered financial statements to the
Lenders or for which financial statements of the Borrower are publicly
available, with the financial covenants set forth in Section 7.09 and
demonstrating the Borrower’s compliance with the requirements of
Section 7.02(a). For purposes hereof, “Material Investment” shall mean any
Investment of more than $250,000,000 in cash, cash equivalents or assets (valued
at such assets Book Value at the date of such Investment), excluding, for the
avoidance of doubt, any Permitted Investments.

7.03        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a)        so long as no Event of Default exists or would result therefrom, any
Subsidiary may merge or consolidate with the Borrower, provided that the
Borrower shall be the continuing or surviving Person;

(b)        any Subsidiary may merge or consolidate with any other Subsidiary;

(c)        the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

 

82



--------------------------------------------------------------------------------

(d)        so long as no Event of Default exists or would result therefrom, any
Subsidiary may merge or consolidate with another Person (other than the Borrower
or another Subsidiary), if immediately after giving effect to such merger,
(i) the Book Value of the assets of the Borrower would not be less than the
greater of (x) 50% of the Book Value of the consolidated assets of the Borrower
and its Subsidiaries and (y) $850,000,000; provided that if such Subsidiary is a
Material Subsidiary, the Borrower shall deliver to the Administrative Agent a
Compliance Certificate, demonstrating that the Borrower is in compliance, on a
pro forma basis after giving effect to the merger or consolidation of such
Material Subsidiary, as of the last day of the most-recently ended fiscal
quarter of the Borrower for which the Borrower has delivered financial
statements to the Lenders or for which financial statements of the Borrower are
publicly available, with the financial covenants set forth in Section 7.09, and
demonstrating the Borrower’s compliance with the requirements of
Section 7.03(d)(i); and

(e)        so long as no Event of Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person, so long as in any
merger or consolidation involving the Borrower, the Borrower shall be the
surviving or continuing entity.

7.04        Dispositions. Other than Permitted Dispositions, make any
Disposition (including the Disposition of a Subsidiary by the Borrower or a
Subsidiary, or the Disposition by a Subsidiary of all or substantially all of
its assets, upon voluntary liquidation or otherwise), if an Event of Default
then exists or arises as a result of such Disposition, or if immediately after
giving effect to any such Disposition, (a) the Book Value of the assets of the
Borrower would be less than the greater of (i) 50% of the Book Value of the
consolidated assets of the Borrower and its Subsidiaries and (ii) $850,000,000;
provided that, prior to making any Material Disposition, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate, demonstrating that
the Borrower is in compliance, on a pro forma basis after giving effect to such
Material Disposition, as of the last day of the most-recently ended fiscal
quarter of the Borrower for which the Borrower has delivered financial
statements to the Lenders or for which financial statements of the Borrower are
publicly available, with the financial covenants set forth in Section 7.09 and
demonstrating the Borrower’s compliance with the requirements of
Section 7.04(a).For purposes hereof, “Material Disposition” shall mean any
Disposition of assets having a Book Value at the time of such Disposition of
more than $250,000,000, excluding, for the avoidance of doubt, any Permitted
Dispositions.

7.05        Restricted Payments. During the occurrence and continuance of an
Event of Default, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(a) each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary and (b) any Subsidiary that is not a wholly-owned Subsidiary may make
distributions to the holders of its Equity Interests on a pro rata basis to the
extent such Subsidiary is contractually obligated to make such distribution or
such Subsidiary has a fiduciary obligation to make such distribution and such
distribution is made in compliance with applicable law.

7.06        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.07        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower (that is not a Subsidiary), whether or not in
the ordinary course of business, other than on terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate.

 

83



--------------------------------------------------------------------------------

7.08        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, except
that the Borrower may purchase shares of its stock with proceeds of the
Revolving Credit Loans as contemplated in Section 5.18. The Borrower will not
request any Credit Extension, and the Borrower shall not use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, any Credit Extension (a) knowingly in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the
Anti-Corruption Laws, (b) knowingly in violation of any Anti-Money Laundering
Laws, or (c) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Person that is subject to or
the target of Sanctions, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state.

7.09        Financial Covenants.

(a)        Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.5 to 1.0.

(b)        Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
(x) for the fiscal quarter ending June 30, 2018, 4.00 to 1.0, (y) for the fiscal
quarters ending September 30, 2018, December 31, 2018 and March 31, 2019, 3.75
to 1.0 and (z) for any fiscal quarter ending thereafter, 3.50 to 1.0; provided
that, at the election of the Borrower (the notice of which election shall be
given in writing within thirty (30) days after consummating the relevant
Qualified Acquisition), the applicable level set forth in this Section 7.09(b)
above shall be increased by 0.50:1.0 in connection with a Qualified Acquisition
for four consecutive fiscal quarters (and no other fiscal quarters), starting
with the fiscal quarter in which such Qualified Acquisition is consummated;
provided further that (i) in order for the Borrower to make such election for
the first time following the Closing Date (the “Initial Election”), the
Borrower’s actual Consolidated Leverage Ratio shall have been 3.00 to 1.0 or
less for at least two consecutive fiscal quarters ended after the Closing Date
and prior to such Initial Election, (ii) in order for the Borrower to make such
an election after the Initial Election, the Borrower’s actual Consolidated
Leverage Ratio shall have been 3.00 to 1.0 or less for at least two fiscal
quarters ended after the Initial Election and prior to such election, (iii) the
Borrower may make such an election no more than twice during the life of this
Agreement and (iv) at no time shall the maximum permitted Consolidated Leverage
Ratio exceed 4.00 to 1.0.

7.10        Swap Contracts. Enter into any Swap Contract except in the ordinary
course of business pursuant to bona fide hedging transactions and not for
speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

(a)        Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business

 

84



--------------------------------------------------------------------------------

Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder as contemplated by Section 2.04(i),
2.04(j), or 2.11, or (iii) within five Business Days after notice thereof, any
other amount payable hereunder or under any other Loan Document; or

(b)        Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05 (with respect to
the Borrower only), or 6.11 or Article VII; or

(c)        Other Defaults. The Borrower fails to perform or observe (i) any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days following the earlier of a Responsible Officer
obtaining the knowledge thereof and the receipt of the notice thereof from the
Administrative Agent; or (ii) any term, covenant or agreement contained in
Section 6.01, 6.02(a), 6.03(a) or 6.03(b), or 6.10 and such failure continues
for five Business Days; or

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any certificate delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e)        Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, after lapse of
all applicable grace periods and the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is

 

85



--------------------------------------------------------------------------------

instituted without the consent of such Person and continues undismissed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g)        Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)        Judgments. There is entered against the Borrower or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance or
indemnity from a creditworthy third party as to which the insurer or such
indemnitor, as applicable, does not dispute coverage or such indemnification
obligations), or (ii) any one or more non-monetary final judgments that have
resulted in, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 45 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j)        Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any Subsidiary contests in any manner the validity or enforceability of any
material provision of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the Revolving
Credit Commitments), or purports to revoke, terminate or rescind any material
provision of any Loan Document; or

(k)        Change of Control. There occurs any Change of Control.

8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

86



--------------------------------------------------------------------------------

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)        exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.19, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.04; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

87



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01        Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

88



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i)        with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06        Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the

 

89



--------------------------------------------------------------------------------

Required Lenders shall have the right, with the consent of the Borrower (not to
be unreasonably withheld or delayed) so long as no payment or bankruptcy Event
of Default exists, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no payment or
bankruptcy Event of Default exists, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender; provided, further,
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (not to be unreasonably withheld or delayed) so long as no payment
or bankruptcy Event of Default exists, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owned to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired or removed) Administrative Agent (other
than as provided in Section 3.01(h) and other than any rights, indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable, and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for so long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

90



--------------------------------------------------------------------------------

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer. If Bank
of America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c). Upon the acceptance of a successor’s (which
successor shall in all cases be a Lender other than a Defaulting Lender)
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from
all of its respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, Arrangers, Syndication Agent or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.11 and 10.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, in the event

 

91



--------------------------------------------------------------------------------

that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10        ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, Revolving Credit Commitment and Letters of
Credit,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Letters of
Credit and this Agreement,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Revolving Credit Commitments, Letters of
Credit and this Agreement satisfies the requirements of sub-sections (b) through
(g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Letters of
Credit and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

92



--------------------------------------------------------------------------------

(b)        In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i)        none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Letters of
Credit and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Letters of
Credit and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments, the Letters of
Credit and this Agreement is a fiduciary under ERISA or the Code, or both, with
respect to the Loans, the Revolving Credit Commitments, the Letters of Credit
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Revolving Credit Commitments, the Letters of Credit or this Agreement.

(c)        The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Revolving Credit Commitments, the Letters of Credit and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Revolving Credit Commitments or
the Letters of Credit for an amount less than the amount being paid for an
interest in the Loans, the Revolving Credit Commitments or the Letters of Credit
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees,

 

93



--------------------------------------------------------------------------------

commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS

10.01        Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent (which the
Administrative Agent agrees to do once such writing is signed by the Required
Lenders; provided, however, that such acknowledgment shall not negate the
Administrative Agent’s right to consent or withhold its consent to any
amendment, waiver, or consent affecting the rights or duties of the
Administrative Agent under the Loan Documents as provided below), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)        waive any condition set forth in Section 4.01 (other than those that
by their express terms may be amended, waived or consented to by the applicable
Persons described therein) without the written consent of each Lender;

(b)        without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under (i) the
Dollar Tranche without the written consent of the Required Dollar Lenders or
(ii) the Multicurrency Tranche without the written consent of the Required
Multicurrency Lenders;

(c)        extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(d)        postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

(e)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso following
clause (h) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay amounts owing hereunder at the Default Rate;

(f)        change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

(g)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend,

 

94



--------------------------------------------------------------------------------

waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder without the written consent of each Lender; or

(h)        amend Section 1.08 or the definition of “Foreign Currency” without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and
(iv) the Issuer Sublimit reflected on Schedule 2.04(b) may be amended from time
to time by the Borrower, the Administrative Agent and the L/C Issuers, to
reflect the Issuer Sublimit of an L/C Issuer in effect from time to time.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Revolving Credit Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

Notwithstanding the foregoing, (x) the Administrative Agent, with the consent of
the Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct or cure any
ambiguity, inconsistency or defect or correct any typographical or ministerial
error in any Loan Document and (y) the Administrative Agent and the Borrower may
make amendments contemplated by Section 3.07.

10.02        Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

95



--------------------------------------------------------------------------------

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (which information the Administrative Agent will provide to the
Borrower upon its request and including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided for both clauses (i) and
(ii), if such notice, email or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative

 

96



--------------------------------------------------------------------------------

Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc. Each of the Borrower, the Administrative
Agent and an L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices and Committed Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower except to the extent
resulting from such Person’s gross negligence or willful misconduct. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03        No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the

 

97



--------------------------------------------------------------------------------

Borrower or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and L/C Issuers; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.15), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04        Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses of the Administrative Agent, its Affiliates and
the Arrangers (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Arrangers), in connection with the
syndication of the Revolving Credit Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) (it being understood and agreed that the Administrative Agent
and the Arrangers shall use a single transaction counsel in connection with the
principal negotiation and documentation of the foregoing), (ii) all reasonable
and invoiced out-of-pocket expenses actually incurred by each L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by such L/C Issuer or any demand for payment thereunder and
(iii) all reasonable and invoiced out-of-pocket expenses actually incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer which shall be limited to one primary counsel to the
Administrative Agent, the Lenders and any L/C Issuer taken as a whole and, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent, the Lenders and any L/C Issuer taken as a whole and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel (and if reasonably necessary, one local counsel in each
relevant jurisdiction) to each group of similarly situated affected parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses actually incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Co-Documentation Agents, the Arrangers, each Lender and each L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, which such

 

98



--------------------------------------------------------------------------------

fees, charges and disbursements of counsel shall be limited to the reasonable
and documented out-of-pocket fees, charges and disbursements of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel (and if reasonably necessary, one local counsel in each relevant
jurisdiction) to each group of similarly situated affected Indemnitees) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or its Affiliates arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit issued by such L/C Issuer if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing
(including any settlement costs and expenses related thereto), whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by the Borrower against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) arose out of, or in connection with, any
proceeding that does not involve an act or omission by the Borrower or any
Affiliate of the Borrower and that is brought by an Indemnitee against any other
Indemnitee (except to the extent relating to such Indemnitee acting in an agency
or other representative capacity hereunder). For the avoidance of doubt, this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).

 

99



--------------------------------------------------------------------------------

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, each of the parties hereto shall not assert, and hereby
waives, any claim against any other party hereto (and any Indemnitee), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this clause (d) shall limit the Borrower’s indemnity and
expense reimbursement obligations expressly provided for in this Agreement or
any other Loan Document. No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)        Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender (by assignment or otherwise), the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05        Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06        Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of

 

100



--------------------------------------------------------------------------------

subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment under any tranche and the Loans
at the time owing to it under such tranche or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate tranches of the Revolving Credit Facility on a non-pro rata basis;

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

101



--------------------------------------------------------------------------------

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within ten Business Days after having
received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C)        the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Borrower. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person).

(vii)        Foreign Currencies. Unless at the time of any assignment an Event
of Default shall have occurred and be continuing, no such assignment by a
Multicurrency Lender shall be made to any Person that cannot make Revolving
Credit Loans to the Borrower in all Foreign Currencies then available to the
Borrower hereunder unless the Borrower consents to such assignment.

(viii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the

 

102



--------------------------------------------------------------------------------

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the electronic equivalent thereof in electronic
form) and a register for the recordation of the names and addresses of the
Lenders, and the Revolving Credit Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a Defaulting Lender or a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such

 

103



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Revolving Credit Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Revolving
Credit Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless such Participant agrees,
for the benefit of the Borrower, to comply with Section 3.01(e) as though it
were a Lender.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)        Resignation as L/C Issuer after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time an L/C Issuer assigns all of
its Revolving Credit

 

104



--------------------------------------------------------------------------------

Commitment and Revolving Credit Loans pursuant to subsection (b) above, such L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer. In the event of any such resignation as an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder, subject to acceptance of such appointment by such Lender; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such L/C Issuer as an L/C Issuer. If an L/C Issuer
resigns as an L/C Issuer, (a) it shall retain all the rights, powers, privileges
and duties of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)) and (b) the Borrower shall use
commercially reasonable efforts to cause another L/C Issuer to issue letters of
credit in substitution for the Letters of Credit issued by the resigning L/C
Issuer, if any, outstanding at the time of such resignation or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

10.07        Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers (each a “Lender Party”)
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors, legal counsel, independent auditors, professionals and other
representatives (collectively, “Representatives”) (it being understood that
Representatives will be informed of the confidential nature of such Information
and instructed to keep such Information confidential and (ii) a party making
such Information available to its Affiliates and its and their respective
officers, directors and employees agrees to be responsible for any breach of
this paragraph that results from the actions or omissions of such Affiliates,
officers, directors and employees), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any legal process, subpoena, judicial or administrative proceeding or similar
compulsory process, provided each Lender Party agrees that it will notify the
Borrower as soon as practical in the event of any such disclosure by such Lender
Party (other than at the request of a regulatory authority), unless such
notification shall be prohibited by applicable Law or legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(d) or 2.17(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower,
(i) to ratings agencies or (j) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Loans for
purposes of general portfolio, benchmarking and market data analysis.

 

105



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08        Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with this provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09        Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

106



--------------------------------------------------------------------------------

10.10        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11        Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12        Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the applicable
L/C Issuer, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13        Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or if any Lender has failed to consent to a proposed
amendment, waiver or consent which pursuant to the terms of Section 10.01 or any
other provision of any Loan Document requires the consent of all Lenders or all
affected Lenders or all directly affected Lenders with respect to which the
Required Lenders (or as applicable the Required Dollar Lenders or Required
Multicurrency Lenders) shall have granted their consent, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payment pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

107



--------------------------------------------------------------------------------

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)        such assignment does not conflict with applicable Laws; and

(e)        in the case of an assignment as a result of a failure of such Lender
to approve an amendment, waiver or consent as set forth above, the assignee
shall have consented to such proposed amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14        Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT IN ANY OTHER FORUM IN WHICH JURISDICTION
CAN BE ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)        WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY

 

108



--------------------------------------------------------------------------------

COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)        EACH PARTY HERETO HEREBY AGREES SECTION 10.04(d) APPLIES TO ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION.

10.15        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
Syndication Agent, Co-Documentation Agents and the Arrangers, are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, Syndication Agent, Co-Documentation Agents
and the Arrangers, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent,
Syndication Agent, Co-Documentation Agents and the Arrangers is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent, Syndication Agent,
Co-Documentation Agents nor the Arrangers has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, Syndication Agent,
Co-Documentation Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
Syndication Agent, Co-Documentation Agents nor the Arrangers has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby agrees not to assert any
claims against the Administrative Agent, Syndication Agent, Co-Documentation
Agents and the Arrangers with respect to any breach or alleged

 

109



--------------------------------------------------------------------------------

breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

10.17        USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

10.18        Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

10.19        Termination. This Agreement shall terminate at such time as (a) all
Revolving Credit Commitments have been terminated, (b) all Letters of Credit
have been (i) terminated or expired or been canceled, (ii) Cash Collateralized
or (iii) backstopped in a manner reasonably acceptable to the applicable L/C
Issuer, (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the L/C Issuers are no longer obligated under this Agreement
to issue Letters of Credit and (d) all other Obligations (other than contingent
indemnification or contingent reimbursement obligations as to which no claim has
been asserted which by their express terms are to survive termination of this
Agreement) have been paid and satisfied in full.

10.20        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA

 

110



--------------------------------------------------------------------------------

Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
powers of any EEA Resolution Authority.

10.21        ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22        Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

[Signature Pages to Follow]

 

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TOTAL SYSTEM SERVICES, INC.

By:

  /s/ Paul M. Todd

Name:

 

Paul M. Todd

Title:

 

Senior Executive Vice President & Chief

Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Maurice E. Washington

Name:

 

Maurice E. Washington

Title:

 

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and an L/C Issuer

By:

 

/s/ Ryan Maples

Name:

 

Ryan Maples

Title:

 

Sr. Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer

By:

 

/s/ Matthew Cheung

Name:

 

Matthew Cheung

Title:

 

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender

By:

 

/s/ Matthew Antioco

Name:

 

Matthew Antioco

Title:

 

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender

By:

 

/s/ Doug Whitaker

Name:

 

Doug Whitaker

Title:

 

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ Jason Douglas

Name:

  Jason Douglas

Title:

  Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ David Bennett

Name:

  David Bennett

Title:

  Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:

 

/s/ Shreya Shah

Name:

  Shreya Shah

Title:

  Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Steven L Sawyer

Name:

 

Steven L Sawyer

Title:

 

Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:

 

/s/ Brian Buck

Name:

 

Brian Buck

Title:

 

Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

By:

 

/s/ Andrew Berryman

Name:

 

Andrew Berryman

Title:

 

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ Eric Oberfield

Name:

 

Eric Oberfield

Title:

 

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Andrew Fraser

Name:

 

Andrew Fraser

Title:

 

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender

By:

 

/s/ Michael Sawicki

Name:

 

Michael Sawicki

Title:

 

Director, Corporate Banking

 

Signature Page to Credit Agreement